Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 1 of 75 PageID: 172




          EXHIBIT 7
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 2 of 75 PageID: 173

           Case 1:20-cv-03053 Document 1 Filed 03/19/20 Page 1 of 4 PageID: 1




                     81,7('67$7(6',675,&7&2857)257+(
                            ',675,&72)1(:-(56(<

                                                      
    -2+1*(5,&.(,QGLYLGXDOO\DQGRQ                &LYLO$FWLRQ1R
    EHKDOIRI$OO,QGLYLGXDOVVLPLODUO\ 
    VLWXDWHG
                                                           
                        3ODLQWLIIV
                                        
                 Y
                                           127,&(2)5(029$/
    758,67'%$25).$%5$1&+                           
    %$1.,1*$1'75867&203$1<
    DQG-2+1'2(6
    
                        'HIHQGDQWV
           
    
          3/($6(7$.(127,&(WKDWSXUVXDQWWR86&7UXLVW

    %DQN IRUPHUO\ NQRZQ DV %UDQFK %DQNLQJ DQG 7UXVW &RPSDQ\ ³%% 7´  DV

    VXFFHVVRU E\ PHUJHU WR 6XVTXHKDQQD %DQN FROOHFWLYHO\ ³7UXLVW %DQN´ RU

    ³'HIHQGDQW´  LPSURSHUO\ QDPHG DV ³'HIHQGDQW 7UXLVW GED RU IND %UDQFK

    %DQNLQJDQG7UXVW&RPSDQ\´ E\LWVDWWRUQH\VKHUHE\UHPRYHVWKLVDFWLRQIURP

    WKH6XSHULRU&RXUWRI1HZ-HUVH\/DZ'LYLVLRQ*ORXFHVWHU&RXQW\WRWKH8QLWHG

    6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI1HZ -HUVH\  ,Q VXSSRUW RI WKLV 1RWLFH RI

    5HPRYDO'HIHQGDQWVWDWHVDVIROORZV

               3ODLQWLII RULJLQDOO\ FRPPHQFHG WKLV DFWLRQ E\ ILOLQJ D &RPSODLQW

   DJDLQVW'HIHQGDQWLQWKH6XSHULRU&RXUWRI1HZ-HUVH\/DZ'LYLVLRQ*ORXFHVWHU
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 3 of 75 PageID: 174

               Case 1:20-cv-03053 Document 1 Filed 03/19/20 Page 2 of 4 PageID: 2



   &RXQW\ 1HZ -HUVH\ XQGHU GRFNHW QXPEHU */2/  1R IXUWKHU

   SURFHHGLQJVEHIRUHWKHVWDWHFRXUWKDYHRFFXUUHG

                         3XUVXDQW WR  86&  D  D FRS\ RI WKH &RPSODLQW WKH RQO\

   SURFHVV SOHDGLQJ RU RUGHU VHQW EXW QRW SURSHUO\ VHUYHG XSRQ 'HIHQGDQW LQ WKLV

   DFWLRQLVDWWDFKHGKHUHWRDV([KLELW$

                        3ODLQWLII DWWHPSWHG WR VHUYH WKH &RPSODLQW RQ 'HIHQGDQW RQ RU DERXW

   )HEUXDU\   E\ 6KHULII LQ 1RUWK &DUROLQD LQVWHDG RI &RUSRUDWH 7UXVW

   &RPSDQ\ 'HIHQGDQW¶V DSSRLQWHG UHJLVWHUHG DJHQW LQ 1HZ -HUVH\ IRU VHUYLFH RI

   SURFHVV

                        'HIHQGDQW KDV UHFHLYHG WKH &RPSODLQW DQG DFFHSWHG VHUYLFH WKURXJK

   XQGHUVLJQHGFRXQVHORQ0DUFK

                        7KLV1RWLFHRI5HPRYDOLVWLPHO\ILOHGKDYLQJEHHQILOHGZLWKLQWKLUW\

     GD\VRIWKHGDWHRQZKLFKWKH'HIHQGDQWDFFHSWHGVHUYLFHRIWKH&RPSODLQW

   86& E 

                        7KH6XSHULRU&RXUWRI1HZ-HUVH\/DZ'LYLVLRQ*ORXFHVWHU&RXQW\

   LVORFDWHGZLWKLQWKH'LVWULFWRI1HZ-HUVH\7KHUHIRUHYHQXHLVSURSHUEHFDXVHWKH

   DFWLRQLVEHLQJUHPRYHGWRWKH³GLVWULFWFRXUWRIWKH8QLWHG6WDWHVIRUWKHGLVWULFWDQG

   GLYLVLRQHPEUDFLQJWKHSODFHZKHUHVXFKDFWLRQLVSHQGLQJ´86& D 

    
    
         7KH([KLELWVWRWKH2ULJLQDO&RPSODLQWKDYHEHHQUHGDFWHGWRUHPRYHSHUVRQDOO\
    LGHQWLI\LQJLQIRUPDWLRQRIWKH3ODLQWLIILQFOXGLQJORDQQXPEHUVDQGVRFLDOVHFXULW\
    QXPEHUVLQDFFRUGDQFHZLWKDSSOLFDEOHODZ6HH)HG5&LY3

                                                                                                 
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 4 of 75 PageID: 175

             Case 1:20-cv-03053 Document 1 Filed 03/19/20 Page 3 of 4 PageID: 3



                 1RSUHYLRXVDSSOLFDWLRQKDVEHHQPDGHIRUWKHUHOLHIUHTXHVWHGKHUHLQ

                 7KLV DFWLRQ LV D FLYLO DFWLRQ RYHU ZKLFK WKLV &RXUW KDV GLYHUVLW\

   MXULVGLFWLRQXQGHU86&

                 'HIHQGDQW 7UXLVW %DQN LV D 1RUWK &DUROLQD 6WDWH&KDUWHG %DQN

   'HIHQGDQW¶V SULQFLSDO SODFH RI EXVLQHVV LV FXUUHQWO\ DQG ZDV DW WKH WLPH WKH

   &RPSODLQW ZDV ILOHG  ORFDWHG LV &KDUORWWH 1RUWK &DUROLQD  7UXLVW %DQN LV

   WKHUHIRUH D FLWL]HQ RI 1RUWK &DUROLQD IRU SXUSRVHV RI  86&   D   DQG

    F  

                3ODLQWLIIE\KLVDGPLVVLRQLVDUHVLGHQWRI1HZ-HUVH\UHVLGLQJDW

   +DPSVKLUH'ULYH'HSWIRUG1HZ-HUVH\

                7KH DPRXQW LQ FRQWURYHUV\ H[FHHGV   3ODLQWLII LGHQWLILHV

   KLVGDPDJHVDV  HLWKHUWKHMXGJPHQWGHEWRIRU  WKHDOOHJHGWD[HV

   RI  RQ WKDW MXGJPHQW GHEW WRJHWKHU ZLWK DGGLWLRQDO WUHEOH GDPDJHV

   DWWRUQH\V¶IHHVDQGOLWLJDWLRQFRVWVHLWKHURIZKLFKH[FHHGVWKHDPRXQW

   LQFRQWURYHUV\UHTXLUHPHQWRI86& D 

                %HFDXVH WKLV DFWLRQ LV D FLYLO DFWLRQ RI ZKLFK WKLV &RXUW KDV RULJLQDO

   MXULVGLFWLRQ XQGHU  86&   D   GXH WR WKH FRPSOHWH GLYHUVLW\ RI WKH

   SDUWLHV WKDW H[LVWHG DW WKH WLPH WKH &RPSODLQW ZDV ILOHG DQG FRQWLQXHV WR H[LVW WR

   GDWH DQG DQ DPRXQW LQ FRQWURYHUV\ DERYH WKH  WKUHVKROG WKLV DFWLRQ LV

   SURSHUO\UHPRYDEOHWRWKLV&RXUWE\'HIHQGDQWSXUVXDQWWR86& E 



                                                                                               
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 5 of 75 PageID: 176

          Case 1:20-cv-03053 Document 1 Filed 03/19/20 Page 4 of 4 PageID: 4



             3XUVXDQW WR  86&  G  ZULWWHQ QRWLFH RI WKLV 1RWLFH RI

   5HPRYDORIWKLVDFWLRQLVEHLQJLPPHGLDWHO\ILOHGZLWKWKH6XSHULRU&RXUWRI1HZ

   -HUVH\*ORXFHVWHU&RXQW\/DZ'LYLVLRQ

             3XUVXDQWWR86& G DFRS\RIWKLV1RWLFHRI5HPRYDORI

   WKLVDFWLRQLVEHLQJVHUYHGXSRQ3ODLQWLII

         :+(5()25( 'HIHQGDQW 7UXLVW %DQN JLYHV QRWLFH WKDW WKLV DFWLRQ LV

    UHPRYHG IURP WKH 6XSHULRU &RXUW RI 1HZ -HUVH\ *ORXFHVWHU &RXQW\ /DZ

    'LYLVLRQWRWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI1HZ-HUVH\

                                            5(('60,7+//3 
                                                                       
    'DWHG0DUFK             %\/s/ Diane A. Bettino 
                                            'LDQH$%HWWLQR
                                                   
                                            &DUQHJLH&HQWHU6XLWH
                                            3ULQFHWRQ1-
                                            7HOHSKRQH
                                            )DFVLPLOH
                                            GEHWWLQR#UHHGVPLWKFRP
                                            Attorneys for Defendant Truist Bank
    




                                                                                    
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 6 of 75 PageID: 177

         Case 1:20-cv-03053 Document 1-1 Filed 03/19/20 Page 1 of 2 PageID: 5




                   81,7('67$7(6',675,&7&2857)257+(
                          ',675,&72)1(:-(56(<

                                                 
    -2+1*(5,&.(,QGLYLGXDOO\DQGRQ           &LYLO$FWLRQ1R
    EHKDOIRI$OO,QGLYLGXDOVVLPLODUO\      
    VLWXDWHG
                                                                    
                        3ODLQWLIIV
                                                         &(57,),&$7,212)
                 Y                                   ',$1($%(77,12(64
    
                                                                     
    758,67'%$25).$%5$1&+
    %$1.,1*$1'75867&203$1<
    DQG-2+1'2(6
    
                        'HIHQGDQWV
           
    
          ',$1($%(77,12(VTXLUHKHUHE\FHUWLILHV
                                        
             ,DPDQDWWRUQH\DWODZRIWKH6WDWHRI1HZ-HUVH\DQGDSDUWQHUZLWK

    WKH ODZ ILUP RI 5HHG 6PLWK //3 FRXQVHO IRU 'HIHQGDQW 7UXLVW %DQN IRUPHUO\

    NQRZQDV%UDQFK%DQNLQJDQG7UXVW&RPSDQ\ ³%% 7´ DVVXFFHVVRUE\PHUJHU

    WR 6XVTXHKDQQD %DQN FROOHFWLYHO\ ³7UXLVW %DQN´ RU ³'HIHQGDQW´  LPSURSHUO\

    QDPHGDV³'HIHQGDQW7UXLVWGEDRUIND%UDQFK%DQNLQJDQG7UXVW&RPSDQ\´ 

    LQWKHDERYHFDSWLRQHGPDWWHU

             ,KDYHUHDGWKHIRUHJRLQJ1RWLFHRI5HPRYDODQG,FHUWLI\WKDWWRWKH

    EHVWRIP\LQIRUPDWLRQDQGEHOLHIWKHFRQWHQWVWKHUHRIDUHWUXHDQGFRUUHFW
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 7 of 75 PageID: 178

         Case 1:20-cv-03053 Document 1-1 Filed 03/19/20 Page 2 of 2 PageID: 6



         ,FHUWLI\WKDWWKHIRUHJRLQJVWDWHPHQWVPDGHE\PHDUHWUXH,DPDZDUHWKDW

    LIDQ\RIWKHIRUHJRLQJVWDWHPHQWVPDGHE\PHDUHZLOOIXOO\IDOVH,DPVXEMHFWWR

    SXQLVKPHQW

    

    

                                          5(('60,7+//3 
                                                                     
    'DWHG0DUFK               %\/s/ Diane A. Bettino 
                                          'LDQH$%HWWLQR
                                                 
                                          &DUQHJLH&HQWHU6XLWH
                                          3ULQFHWRQ1-
                                          7HOHSKRQH
                                          )DFVLPLOH
                                          GEHWWLQR#UHHGVPLWKFRP
                                          Attorneys for Defendant Truist Bank

    

    




                                                                                
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 8 of 75 PageID: 179

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 1 of 65 PageID: 7




                              EXHIBIT A
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 9 of 75 PageID: 180

         Case 1:20-cv-03053
          GLO-L-000112-20    Document
                          01/27/2020     1-2 PM
                                     12:25:24 Filed
                                                  Pg03/19/20    Page
                                                     1 of 63 Trans     2 of 65 PageID: 8
                                                                   ID: LCV2020177845




     LEWIS G. ADLER
     ATTORNEY AT LAW
     Attorney ID#: 023211985
     26 Newton Ave.
     Woodbury, NJ 08096
     Tel.#: (856) 845-1968
     Fax#: (856) 848-9504
     Email: lewisadler@verizon .net
     Co-counsel for plaintiffs
     PERLMAN DEPETRIS
     CONSUMER LAW
     Lee M. Perlman
     Attorney ID #: 019171994
     Email: Lperlman@newjerseylemons.com
     Paul DePetris
     Attorney ID #: 005821996
     Email : info@newjerseylemons.com
     1926 Greentree Road, Suite 100
     Cherry Hill, New Jersey 08003
     Tel.#: 856-751-4224
     Fax#: 856-751-4226
     Counsel for plaintiffs

     JOHN GERICKE, INDIVIDUALLY AND               SUPERIOR COURT OF NEW JERSEY
     ON BEHALF OF ALL INDIVIDUALS                 LAW DIVISION, CIVIL PART
     SIMILARLY SITUATED,                          GLOUCESTER COUNTY
                            PLAINTIFFS 1 ,
                     V.                           DOCKET NO.
     TRUIST D/8/A OR F/K/A BRANCH
     BANKING AND TRUST COMPANY AND
     JOHN DOES 1-10,
                           DEFENDANTS.

                                                  COMPLAINT



           Plaintiffs plead as follows:

                         ABBREVIATIONS USED IN THIS DOCUMENT

           For brevity's sake , hereafter plaintiffs shall use the following abbreviated terms:



     1As used in this document, use of the plural includes the singular, where applicable. The
     parties are referred to in the plural regardless of their actual number.


                                            Page 1 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 10 of 75 PageID: 181

         Case 1:20-cv-0305301/27/2020
          GLO-L-000112-20     Document    1-2 PM
                                      12:25:24 FiledPg03/19/20    Page
                                                       2 of 63 Trans ID: 3 of 65 PageID: 9
                                                                         LCV2020177845




        ORIGINAL TERM                                      ABBREVIATION

        John Gericke                                       Plaintiffs

        The proposed class as identified below             The class or the class members

        Truist d/b/a or f/k/a Branch Banking And Trust     Defendants

        Company

        Defendants John Does 1-1 O                         The does

        The contract that is the subject of this case      The contract

        The loan that is the subject of this case          The loan

        The debt that is the subject of this case - a      The debt or the judgment

        judgment numbered J-062680-12 recorded on

        or about March of 2012 by Susquehanna

        Bank and against plaintiffs

        The Internal Revenue Service                       The IRS

        The 1099-C form that defendants issued             The notice

        plaintiffs relative to the debt

        A letter dated 4-26-19 that defendants wrote       The response letter

        to plaintiffs counsel's office

        The New Jersey Truth-In-Consumer                   TCCVVNA

        Contract, Warranty And Notice Act,

        N.J.S.A. 56 :12-14 To -18

        N.J .S.A. 56:12-15                                 Section 15

        N.J.S.A. 56 : 12-16                                Section 16




                                            Page 2 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 11 of 75 PageID: 182

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           Page
                                                    3 of 63 Trans ID:4LCV2020177845
                                                                       of 65 PageID: 10




        The New Jersey Consumer Fraud Act,                  CFA

        N.J.S .A. 56:8-1, Et Seq.

        N.J.S.A. 56:8-2                                     Section 2

        New Jersey Division Of Consumer Affairs             DCA

        Plaintiffs' Complaint Filed In This Case            The Complaint

        The Instant Civil Action                            This Case Or The Case

        The Class Action Fairness Act, 28 U.S.C. §          CAFA

        1332

        Uniform Declaratory Judgment Law, N.J .             UDJL

        Stat. Ann. §§ 2A: 16-50 to -62



                                              EXHIBITS

        1. In support of this complaint, plaintiffs rely on the following exhibits attached

           hereto, redacted where necessary to omit confidential personal identifiers and

           with any enclosures to the exhibits omitted:

               1) IRS forms 1099C copy B for debtor for identifiable event of 1-10-18

                  addressed from defendants to plaintiffs.

               2) Letter from plaintiffs counsel's office to defendants dated 8-18-18.

               3) Letter from plaintiffs counsel's office to defendants dated 2-19-19.

               4) Letter from defendants to plaintiffs counsel's office dated 4-26-19.

               5) Letter from plaintiffs counsel's office to defendants dated 4-30-19 with

                  certified mail receipts.

               6) Letter from plaintiffs counsel's office to defendants dated 6-3- 19.




                                             Page 3 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 12 of 75 PageID: 183

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           Page
                                                    4 of 63 Trans ID:5LCV2020177845
                                                                       of 65 PageID: 11




              7) Letter from plaintiffs counsel's office to defendants dated 6-26-19.

              8) The Law Offices of Lee M. Perlman cash receipt marked paid on 7-31-18.

              9) Letter from Internal Revenue Service to plaintiffs dated 12-2-19.

                                              PARTIES

        2. The allegations contained in the previous paragraphs are repeated as if fully set

           forth herein.

        3. Plaintiffs are individuals with an address of 248 Hampshire Drive, Deptford, New

           Jersey 08096.

        4. Defendants Truist d/b/a or f/k/a Branch Banking And Trust Company is a

           business with offices located at 200 West 2nd Street, Winston Salem, North

           Carolina 27101 and 214 North Tryon Street, Charlotte, North Carolina 28202.

        5. Defendants John Does 1-10 are fictitious defendants who are entities and/or

           individuals, including but not limited to those who have yet to be identified by

           plaintiffs but whose identity may be revealed during the period of discovery that

           shall occur in future relative to this action and who may be liable for plaintiffs'

           damages as referenced herein or who are known but not presently considered to

           be indispensable parties relative to this matter. Such individuals/entities may

           include but are not necessarily limited to lenders, loan servicers, contractors,

           subcontractors, independent contractors, companies, corporations, businesses,

           partnerships, agents, officers, directors, managing members, employees,

           salespeople, technicians, staff, workmen or representatives of the other

           defendants named herein.




                                            Page 4 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 13 of 75 PageID: 184

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           Page
                                                    5 of 63 Trans ID: 6LCV2020177845
                                                                        of 65 PageID: 12




        6. Unless otherwise noted below, all allegations set forth below are directed against

           all defendants named herein and all references to "defendants" shall be to all

           defendants named herein.

        7. Hereafter all references to "the parties" shall be to all parties named to this

           complaint.

                                     FACTUAL ALLEGATIONS

        8. The allegations contained in the previous paragraphs are repeated as if fully set

           forth herein.

        9. This dispute involves a debt via a judgment numbered J-062680-12 recorded on

           or about March of 2012 by Susquehanna Bank and against plaintiffs relative to a

           consumer installment loan taken out by plaintiffs.

        10.At all times relevant to this dispute, plaintiffs were and remain New Jersey

           residents.

        11 . Defendants describe themselves as follows: "BB&T and SunTrust have merged

           to become Truist. Both institutions will continue to offer independent product lines

           for a period of time.   BB&T is one of the largest financial services holding

           companies in the U.S. with $230.9 billion in assets and market capitalization of

           approximately $37.6 billion as of June 30, 2019 . Building on a long tradition of

           excellence in community banking , BB&T offers a wide range of financial services

           including retail and commercial banking, investments, insurance, wealth

           management, asset management, mortgage, corporate banking, capital markets

           and specialized lending. Based in Winston-Salem, N.C., BB&T operates more

           than 1,700 financial centers in 15 states and Washington, D.C. and is




                                            Page 5 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 14 of 75 PageID: 185

          Case 1:20-cv-0305301/27/2020
           GLO-L-000112-20    Document    1-2 Filed
                                       12:25:24     03/19/20
                                                PM Pg           Page
                                                      6 of 63 Trans ID:7LCV2020177845
                                                                         of 65 PageID: 13




             consistently recognized for outstanding client service by Greenwich Associates

              for small business and middle market banking."2

          12. On or about 2014, defendants acquired the debt from Susquehanna Bank when

             defendants acquired assets from Susquehanna Bank.

          13. Defendants do business in New Jersey, operating approximately 22 branch bank

              locations in New Jersey. 3

          14.The debt allegedly totals a sum between $398,855.60 and $199,427.80. Exhibits

              1, 2 & 7.

          15. On or about 11-10-16, the IRS issued a new regulation codified under 26 CFR

              Part 1, which the IRS described as follows: "Removal of the 36-month non-

             payment Testing Period Rule DEPARTMENT OF THE TREASURY Internal

              Revenue Service 26 CFR Part 1 AGENCY: Internal Revenue Service (IRS),

             Treasury. ACTION: Final regulation. SUMMARY: This document contains final

              regulations that remove the rule that a deemed discharge of indebtedness for

             which a Form 1099-C, "Cancellation of Debt," must be filed occurs at the

             expiration of a 36-month non-payment testing period. The Treasury Department

             and the IRS are concerned that the rule creates confusion for taxpayers and

             does not increase tax compliance by debtors or provide the IRS with valuable

             third-party information that may be used to ensure taxpayer compliance. The final

             regulations affect certain financial institutions and governmental entities. DATES:

             Effective Date: These regulations are effective on November 10,

              2016. Applicability Date: For dates of applicability, see§ 1.6050P-1 (h) .... on



     2   https://bbt.mediaroom.com/company-information.


                                              Page 6 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 15 of 75 PageID: 186

          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 8 of 65 PageID: 14
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 7 of 63 Trans ID: LCV2020177845




              October 15, 2014, a notice of proposed rulemaking (REG-136676-13) proposing

              removing the 36-month rule was published in the Federal Register (79 FR

              61791 ). The Treasury Department and the IRS agreed that information reporting

              under section 6050P should generally coincide with the actual discharge of a

              debt. Because reporting under the 36-month rule may not reflect a discharge of

              indebtedness, a debtor may conclude that the debtor has taxable income even

              though the creditor has not discharged the debt and continues to pursue

              collection. Issuing a Form 1099-C before a debt has been discharged may also

              cause the IRS to initiate compliance actions even though a discharge has not

              occurred. Additionally,§ 1.6050P-1 (e)(9) provides that no additional reporting is

              required if a subsequent identifiable event occurs. Therefore , in cases in which

              the Form 1099-C is issued because of the 36-month rule but before the debt is

              discharged, the IRS does not subsequently receive third-party reporting when the

              debt is discharged. The IRS's ability to enforce collection of tax for discharge of

              indebtedness income may, thus, be diminished when the information reporting

              does not reflect an actual cancellation of indebtedness." 4

              26 U.S. Code§ 6050P, titled "Returns relating to the cancellation of indebtedness

              by certain entities" states, in relevant part: "(a)IN GENERAL Any applicable

              entity which discharges (in whole or in part) the indebtedness of

              any person during any calendar year shall make a return (at such time and in

              such form as the Secretary may by regulations prescribe) setting forth- (1) the

              name, address, and TIN of each person whose indebtedness was discharged



     3   https://www.bbt.com/locator/search. html.


                                              Page 7 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 16 of 75 PageID: 187

          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 9 of 65 PageID: 15
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 8 of63 Trans ID: LCV2020177845




              during such calendar year, (2) the date of the discharge and the amount of the

              indebtedness discharged, and (3) such other information as the Secretary may

              prescribe."

          16. Creditors such as defendants should not send borrowers such as plaintiffs a

              1099-C form unless the debt is really canceled by defendants. If, after issuing a

              1099-C form, creditors such as defendants fail to confirm for debtors such as

              plaintiffs that the debt is forgiven, they should rescind the 1099-C form .

              Otherwise, the unrescinded 099-C form violates applicable federal regulations

              (e.g., 26 CFR Part 1; 26 U.S.C. § 6050P) .

          17.0n or about July, 2018, plaintiffs hired the Law Offices of Lee M. Perlman to

              attempt to negotiate an amicable resolution of the debt with defendants, paying

              that law office $1,000 for such representation. Exhibits 2 & 8.

          18. Via a letter dated 8-18-18, plaintiffs counsel's office wrote to defendants' office of

              Special Assets Recovery, stating: I'm in touch on behalf of our client, John

              Gericke ... who lives at 248 Hampshire Drive in Deptford New Jersey, 08096. This

              is a follow up to our phone conversation of this morning (08.16) and our

              discussion of a judgment No: J-062680-12 In the amount of $244,248.49 placed

              on record in March of 2012 by the Susquehanna Bank, the bank acquired 4

              years ago by BB&T In 2014. This judgment was a "Gift" to BB&T as part of the

              acquisition. You should know that Mr. Gericke is 73 years old and not in the best

              of health, he lost his beloved business (now out of business) and his financial

              livelihood; he now lives entirely on social security. He wants to 'retain & remain'



     4   https://www.irs.gov/irb/2016-48_IRB.


                                              Page 8 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 17 of 75 PageID: 188

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 10 of 65 PageID: 16
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 9 of 63 Trans ID: LCV2020177845




           in his home to live happily ever after, without the threat of a 'Lien'. You may

           recall, Mr. Gericke offered a one time $1 OK payment to release & remove the

           Lien & BB&T countered with $SOK. Debbie, in our phone conversation you said

           you would review a counteroffer which we now present as follows: Amount $25K,

           Terms and Conditions are BB&T provides Mr. Gericke a HELOC for $25K (home

           is collateral) 15 year amortization (15/2033) at 5% interest. Monthly payment of

           $200.00; principal $95.00 + interest $105.00. Additionally, BB&T could place

           equivalent life insurance on Mr. Gericke that would payoff the borrowing in full in

           the event of his death. Our only other option is a Bankruptcy, which we continue

           to consider as a solution. Due to the extenuating circumstances, we believe our

           offer to be reasonable, rational & fair. We ask that BB&T please approve. Thank

           You." Exhibit 2.

        19. Via a letter dated 2-19-19, plaintiffs counsel's office wrote to defendants' office of

           Special Assets Recovery, stating: "I'm in touch on behalf of our client, John

           Gericke ... who lives at 248 Hampshire Drive in Deptford New Jersey, 08096. We

           were pleased to receive your 1099-C, filially forgiving the collateral debt you

           recorded in a judgment numbered J-062680-12, that was placed on record in

           March of 2012 by the Susquehanna Bank; the Bank you acquired 5 years ago in

           2014. We ask that you please notify us once you have released the Lien/

           Judgment as 'Satisfied: (sic). Thank You Kindly." Exhibit 3.

        20. Via a letter dated 4-26-19, defendants wrote to plaintiffs counsel's office, stating:

           "Thank you for your recent correspondence regarding the above-referenced

           client. In your correspondence you stated that BB&T has not responded to




                                            Page 9 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 18 of 75 PageID: 189

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 11 of 65 PageID: 17
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 10 of 63 Trans ID: LCV2020177845




           previous attempts to settle this matter. We have reviewed the account history

           and below are the results of our research. We have worked over the last several

           years with multiple attorneys representing John Gericke in an effort to assist the

           client on satisfying the judgment and the liens attached to the client's property.

           Our notes on the system indicate that we spoke with you on August 16, 2018 in

           regards to the client's settlement offer of $10,000. We advised you that the offer

           was declined. On October 11, 2018, you called our office with an offer of $25,000

           to settle the account. We advised that we would need the client's financials to

           review the offer. On February 4, 2019, you called our office and asked that since

           BB&T issued a 1099-C if the debt has been forgiven. Our representative advised

           that we reported the debt to the IRS but this required reporting did not void our

           judgment. You stated that you would let the client know and you would follow up.

           The client's 1099-C was filed in accordance with the IRS regulations (IRS code

           section 6050P) to report an unpaid debt as income. The bank's filing of the 1099-

           C in compliance with IRS regulations does not release the client's judgment as it

           has not been settled or paid." Exhibit 4.

        21. Via a letter dated 4-30-19, plaintiffs counsel's office wrote to defendants, stating:

           "I'm in touch on behalf of our client, John Gericke ... who lives at 248 Hampshire

           Drive in Deptford New Jersey, 08096. We are in touch again about your 1099-C

           issued for a Cancellation of debt, identified as "G" decision or policy to

           discontinue collection. Further we provide again a copy of the rule change. The

           rule change confirms the debt should be gone for good . Yet today (04/30) when

           we called for status, we were advised the debt would Not be discharged or the




                                            Page 10 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 19 of 75 PageID: 190

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 12 of 65 PageID: 18
         GLO-L-000112-20 01/27/202012 :25:24 PM Pg 11 of63 Trans ID: LCV2020177845




           Lien removed and marked satisfied until the year 2032? Please see the enclosed

           two (2) 1099-C's and info on the rule change. You should also know that we have

           been discussing this with BB&T since August of 2018, to no avail and lack of

           response from BB&T. Each time we call we are told BB&T is preparing a written

           reply? We are now, again asking that we receive a reply on when you will resolve

           this, before we escalate to the next level." Exhibit 5.

        22. Via a letter dated 6-3-19, plaintiffs counsel's office wrote to defendants, stating:

           "First, apologies for imposing on you and please accept my intrusion as being

           from one executive to another in need of help. I'm in touch on behalf of our client,

           John Gericke, who lives at 248 Hampshire Drive in Deptford New Jersey, 08096.

           We have a problem and after roughly a year of exchange with the Special Assets

           / Recovery Group of BB&T in Roanoke Virginia and little to No response from

           them we are frustrated. We have sent letters, emails, faxes and had phone

           conversations, only to get the same response; (sic) 'we are reviewing & will

           provide a written reply' (sic) To date, No Reply? So as not to burden you, I have

           enclosed only two pieces of correspondence of the many we sent and believe the

           earlier letter dated August 16, 2018 provides background and should give you an

           idea of the issue. The other, most recent dated April 30, 2019. We are asking if

           you or a staff member might intervene and help resolve? Exhibit 6.

        23. Via a letter dated 6-26-19, plaintiffs counsel's office wrote to defendants, stating:

           "We received your reply to our inquiry on June 22, 2019 in a letter dated April 26,

           2019? First, the debt BB&T has recorded and attached to the Lien is 244,248.49,

           inherited in an Acquisition. BB&T, however issued two (2) 1099-C's totaling




                                            Page 11 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 20 of 75 PageID: 191

          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 13 of 65 PageID: 19
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 12 of 63 Trans ID: LCV2020177845




               $398,855.60? We again enclose certain information about the IRS ruling change

              to code 6050P and now request BB&T please provide us all supporting details

               behind the debt. If you prefer we involve the IRS or your new partner, Sun Trust,

              we are happy to follow that course. Please let us know how you want to

               proceed ." Exhibit 7.

           24. By letter dated 12-2-19, the IRS informed plaintiffs that plaintiffs had a balance

               due of $59,269.46, reflecting the debt. Exhibit 9.

                      THE CFA'S APPLICATION TO THIS DISPUTE GENERALLY

           25. The allegations contained in the previous paragraphs are repeated as if fully set

              forth herein.

           26. The CFA is a statute that is to be applied broadly given the statute's remedial

               purpose.5

           27. Under the CFA, "(d) The term "person" as used in this act shall include any

               natural person or his legal representative, partnership, corporation, company,

              trust, business entity or association, and any agent, employee, salesman,

               partner, officer, director, member, stockholder, associate, trustee or cestuis que

              trustent thereof;" N.J.S.A. 56:8-1 (d).

           28 . Plaintiffs and defendants meet the definition of "person" as set forth in N.J.S.A.

               56:8-1 (d).

           29. Under the CFA, "[t]he term "advertisement" shall include the attempt directly or

               indirectly by publication, dissemination, solicitation, indorsement or circulation or

               in any other way to induce directly or indirectly any person to enter or not enter



      5   Lemel/edo v. Beneficial Management Corp. of Am., 150 N.J. 255,264 (1997);


                                               Page 12 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 21 of 75 PageID: 192

          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 14 of 65 PageID: 20
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 13 of 63 Trans ID: LCV2020177845




             into any obligation or acquire any title or interest in any merchandise or to

             increase the consumption thereof or to make any loan; ... ." N.J.S.A. 56:8-1 (a) .

          30. Under the CFA, "[t]he term "merchandise" shall include any objects, wares,

             goods, commodities, services or anything offered, directly or indirectly to the

             public for sale; .... " N.J.S.A. 56:8-1 (c) .

          31 . Under the CFA, the term "sale" shall include any sale, rental or distribution, offer

             for sale, rental or distribution or attempt directly or indirectly to sell, rent or

             distribute. N.J.S.A. 56:8-1 (e).

          32. The sale of the loan constitutes a "sale" under the CFA and the CFA applies to

             the sale of credit and servicing or collection of same. 6

          33. Further, N.J.S.A. 56:8-2 states, in pertinent part: "The act, use or employment by

             any person of any unconscionable commercial practice, deception, fraud, false

             pretense , false promise, misrepresentation, or the knowing, concealment,

             suppression, or omission of any material fact with intent that others rely upon

             such concealment, suppression or omission , in connection with the sale or

             advertisement of any merchandise or real estate, or with the subsequent

             performance of such person as aforesaid , whether or not any person has in fact

             been misled, deceived or damaged thereby, is declared to be an unlawful

             practice .... " N.J.S.A. 56:8-2.

          34. The CFA is designed to protect the public even when a merchant acts in good




      Blatterfein v. Larken Associates, 323 N.J. Super. 167, 178 (App. Div. 1999).
      6 Gonzalez v. Wilshire Credit Corp., 207 N.J. 557, 577-78 (2011) (citations omitted);
      Associates Home Equity Servs. v. Troup, 343 N.J. Super. 254, 278 (App. Div. 2001)
      (citing Lemelledo v. Beneficial Mgmt. Corp. of Am. , 150 N.J. 255, 265 (1997)); see


                                                 Page 13 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 22 of 75 PageID: 193

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 15 of 65 PageID: 21
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 14 of 63 Trans ID: LCV2020177845




            faith. 7

        . 35. The New Jersey Supreme Court noted the important part played by the CFA, in

             regulating the sale of merchandise in New Jersey: "We need say little about the

             CFA, its history or its scope because , as it relates to the issue before us, we

             have sufficiently explained the statute and its essential purposes in our many

            earlier decisions. See, e.g. , Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 11, 860

            A.2d 435 (2004); Cox v. Sears Roebuck & Co., 138 N.J. 2, 21 , 647 A.2d 454

             (1994) . Indeed, we need only reiterate that it is broad remedial legislation

            enacted for the protection of consumers of a variety of goods and services, see

             Thiedemann v. Mercedes-Benz USA, L.L. C., 183 N.J. 234, 245, 872 A.2d 783

            (2005), and that its history has been marked by the 'constant expansion of

            consumer protection. ' Gennari v. Weichert Co. Realtors, 148 N.J. 582, 604, 691

            A.2d 350 (1997). Of particular significance to this matter, we note that over the

            years following the initial adoption of the CFA, the Legislature has repeatedly

            amended and expanded the reach of its provisions, often by adding sections to

            address particular areas of concern and to include them specifically within its

            protective sweep ... ."a

         36 . The CFA relates not only to any unconscionable practices relating to the initial

            sale or advertisement, but also to subsequent performance. 9



      also D'Agostino v. Maldonado, 216 N.J. 168, 186-87 (2013); Fourte v. Countrywide
      Home Loans, Inc., No. 07-1363, 2009 WL 299811 O (D.N.J . Sept. 15, 2009).
      7 Cox v. Sears, 138 N.J. 2, 16 (1994) .
      8 Czar, Inc. v. Heath, 198 N.J. 195 (2009) .
      9 · N.J.S.A. 56:8-2; 49 Prospect St. Tenants Ass'n v. Sheva Gardens, 227 N.J. Super.

      449,466 (App. Div. 1988); Dreier Co. v. Unitronix Corp., Inc. , 218 N.J. Super. 260,273
      (App. Div. 1986).


                                             Page 14 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 23 of 75 PageID: 194

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 16 of 65 PageID: 22
         GLO-L-000112-20 01/27/202012:25:24 PM Pg 15 of63 Trans ID: LCV2020177845




         37. Privity of contract is not a prerequisite to standing under the CFA. 10

         38. This is consistent with New Jersey law in the context of contract for the sale of

             goods. In Uniform Commercial Code actions, the absence of privity no longer

             bars a buyer from reaching through the chain of distribution to a product's

             manufacturer. 11

                                     SECTION 2 CFA VIOLATIONS

         39. Creditors such as defendants should not send borrowers such as plaintiffs a

             1099-C form unless the debt is really canceled by defendants. If, after issuing a

             1099-C form, creditors such as defendants fail to confirm for debtors such as

             plaintiffs that the debt is forgiven, they should rescind the 1099-C form.

             Otherwise, the unrescinded 1099-C form violates applicable federal regulations

             (e.g., 26 CFR Part 1; 26 U.S.C. § 6050P).

         40. During the course of subsequent performance of the contract or otherwise,

             defendants improperly sent plaintiffs the form and via the thereafter refused to

             rescind the notice or to confirm that the debt was forgiven. This course of



      10 ·Truex v. Ocean Dodge, Inc., 219 N.J. Super. 44, 49 (App. Div. 1987); see also
      Ramanadham v. N.J. Mfrs. Ins. Co., 188 N.J. Super. 30 (App. Div. 1982); State v.
      Hudson Furniture Co., 165 N.J. Super. 516,520 (App. Div. 1979); Jefferson Loan Co.,
      Inc. v. Session, 397 N.J. Super. 520 (App. Div. 2008) (citing 49 Prospect St. Tenants
      Ass'n v. Sheva Gardens, Inc., 227 N.J . Super. 449,456 (App. Div. 1988) and Perth
      Amboy Iron Works, Inc. v. American Home Assurance Co., 226 N.J. Super. 200, 211
      (App . Div. 1988), aff'd, 118 N.J. 249 (1990)); Neveroski v. Blair, 141 N.J. Super. 365,
      376 (App. Div. 1976) ("There is no provision [in the CFA] that the claimant thereunder
      must have a direct contractual relationship with the seller of the product or service."),
      superseded on other grounds by statute as explained by Arroyo v. Arnold-Baker &
      Assocs., Inc. , 206 N.J . Super. 294 (Law Div. 1985)).
      11 · Allowayv. General Marine Indus., L.P., 149 N.J. 620, 642-43 (1997) ; see also Viking
      Yacht Co. v. Composites One LLC, 496 F. Supp. 2d 462, 474 n.20 (D.N.J. 2007), on
      reconsideration in part, No. CIV.A. 05-538 (JEI), 2007 WL 2746713 (D.N .J. Sept. 18,
      2007).


                                            Page 15 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 24 of 75 PageID: 195

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           PageID:17LCV2020177845
                                                    16 of 63 Trans      of 65 PageID: 23




           subsequent performance - issuing the form (a 1099-C form) and thereafter the

            response letter via which defendants took the position that plaintiffs still owe

           defendants a substantial debt, failing to confirm for plaintiffs that the debt is

           forgiven and failing to rescind the 1099-C form - are affirmative acts in violation

           of Section 2.

        41. For, that misconduct by defendants violated applicable federal regulations (e.g.,

           26 CFR Part 1; 26 U.S.C. § 6050P).

        42. That misconduct supports the following section 2 affirmative act CFA violations:

               •   Committing a deception in the subsequent performance of the contract -

                   conduct or an advertisement, that is misleading to an average consumer

                   to the extent that it is capable of, and likely to, mislead an average

                   consumer. It is the capacity to mislead that is important. Therefore, it is

                   irrelevant whether: (a) at a later time, the conduct or advertisement was

                   capable of explanation to a more knowledgeable and inquisitive

                   consumer; or (b) the conduct or advertisement actually misled or (c) the

                   merchant acted in good faith .

               •   Committing a fraud in the subsequent performance of the contract as

                   aforesaid - a perversion of the truth or misstatement or falsehood

                   communicated to another and creating the possibility that the other party

                   will be cheated.

               •   Committing a false pretense in the subsequent performance of the

                   contract - an untruth, knowingly expressed by a wrongdoer.




                                            Page 16 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 25 of 75 PageID: 196

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 18 of 65 PageID: 24
             GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 17 of 63 Trans ID: LCV2020177845




                  •   Committing a false promise in the subsequent performance of the contract

                      - an untrue commitment or pledge, communicated to another person, to

                      create the possibility that that other person will be misled.

                  •   Committing an unconscionable commercial practice in the subsequent

                      performance of the contract - an activity in the public marketplace which is

                      basically unfair or unjust and which materially departs from standards of

                      good faith, honesty in fact and fair dealing - i.e., conduct which speaks of

                      factual dishonesty and unfair dealing.

           43. The above examples provide ample evidence of the commission of one or more

               of the following affirmative acts: unconscionable commercial practice, deception,

               fraud, false pretense or false promise.

           44.As to all of the above misconduct, the CFA permits a finding that it was violated

               without any showing of knowledge of falsity of the misrepresentation, an intent to

               deceive or even negligence.12

           45. "The terms 'fraud,' 'false pretense,' 'false promise' and 'misrepresentation' have

               traditionally been defined in this State as requiring an awareness by the maker of

               the statement of its inaccuracy accompanied by an intent to mislead. However,

               in Fenwick v. Kay Amer. Jeep, Inc., 72 N.J. 372, 377 (1977), the Supreme Court

               noted that 'the requirement that knowledge and intent be shown is limited to the

               concealment, suppression or omission of any material fact.'      See also, D'Erco/e

               Safes, Inc. v. Fruehauf Corp., supra at 22 (App. Div. 1985). Therefore, the

               definitions provided for these four terms do not require either intent or



      12   Cox v. Sears, 138 N.J. 2 (1994); Byrne v. Weichert Realtors, 290 N.J. Super. 126


                                               Page 17 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 26 of 75 PageID: 197

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 19 of 65 PageID: 25
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 18 of 63 Trans ID: LCV2020177845




            knowledge." 13

         46. To the extent that substantial aggravating circumstances are necessary for any

            of the aforesaid CFA violations, all of the aforesaid misconduct amounted to

            substantial aggravating circumstances over and above a mere breach of contract

            and/or breach of warranty and therefore, said misconduct was sufficient to trigger

            one or more CFA violations.

         47. In addition to the aforesaid misconduct referenced above, during the course of

            the transaction or during subsequent performance of obligations, defendants may

            have c;;ommitted other types of CFA violations , such as failure to make other

            mandatory disclosures or the like - misconduct which may be uncovered during

            the course of discovery.

         48. There is proof of an ascertainable loss of money or property under the CFA

            capable of being calculated within a reasonable degree of certainty and

            proximately caused by defendants' aforesaid fraudulent conduct, as evidenced

            by plaintiffs' owing a fraudulent debt. 14

         49. Where, as here, someone faces or expects to incur an out of pocket loss, such a

            loss equates with an ascertainable loss sufficient to support liability under the

            CFA.1s




      {App. Div. 1996); N.J.S.A. 56:8-2; N.J.S.A. 56:8-19.
      13 New Jersey Model Civil Jury Charge 4.43B.
      14 Cox v. Sears Roebuck & Co. , 138 N.J. 2, 21,647 A.2d 454 (1994).
      15 See Cox v. Sears Roebuck & Co., 138 N.J. 2 (1994); Thiedemann v. Mercedes-Benz
      USA, 183 N.J. 234 (2005) . Under the CFA one does not need to actually incur the loss
      if they have an estimate thereof. Thiedemann v. Mercedes-Benz USA, 183 N.J. 234
      (2005).


                                             Page 18 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 27 of 75 PageID: 198

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 20 of 65 PageID: 26
            GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 19 of 63 Trans ID: LCV2020177845




           50. Plaintiffs are entitled to treble damages for defendants' aforesaid misconduct. 16

           51 . Plaintiffs are also entitled to equitable relief in the form of a cancellation of the

              fraudulent debt and a judgment or order declaring defendants' conduct as

              illegal. 17

                              INDIVIDUAL LIABILITY FOR MISCONDUCT

           52.As to any individual defendants, under the CFA, there is no need to pierce any

              corporate or company veil; the Court instead focuses on individual defendants'

              misconduct supporting CFA violations.

           53. Therefore, assuming for argument's sake that the individual defendants named to

              this case operated via one or more valid corporations or companies, the

              corporate veil does not insulate corporate officers or employees or company

              managing members or employees from CFA liability.18

           54. The corporate/company veil does not insulate corporate officers or company

              managing members or employees from liability for the commission of fraud or

              other misconduct. 1s

           55. Likewise , relative to any cause of action pied in the complaint, under the

              participation theory of liability, individual defendants cannot escape liability via

              the corporate/company veil. 20

           56. Therefore, even if, for argument's sake, a corporate or company veil exists to

              allegedly shield individual defendants, those defendants face personal liability for



      16 N.J.S.A. 56:8-19.
      11 N.J.S.A. 56:8-19.
      18 Allen V. V & A Bros., 208 N.J. 114 (2011).
      19 Oep't of Envtl. Prof. v Ventron Corp., 94 N.J. 473 (1983).
      20 Saltiel v. GSI Consultants, Inc., 170 N.J. 297 (2002).



                                                Page 19 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 28 of 75 PageID: 199

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 21 of 65 PageID: 27
             GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 20 of 63 Trans ID: LCV2020177845




              the aforesaid misconduct.

                           TCCWNA'S APPLICATION TO THE CASE GENERALLY

           57. The TCCWNA is a cumulative statute rather than an exclusive one: "The rights,

               remedies and prohibitions accorded by the provisions of this act are hereby

               declared to be in addition to and cumulative of any other right, remedy or

              prohibition accorded by common law, Federal law or statutes of this State, and

               nothing contained herein shall be construed to deny, abrogate or impair any such

              common law or statutory right, remedy or prohibition." 21

           58. The TCCWNA states, in pertinent part: "Consumer contract, warranty, notice or

               sign; violation of legal right of consumer or responsibility of seller, lessor, etc.;

              prohibition; exemptions[.] No seller, lessor, creditor, lender or bailee shall in the

              course of his business offer to any consumer or prospective consumer or enter

              into any written consumer contract or give or display any written consumer

              warranty, notice or sign after the effective date of this act which includes any

               provision that violates any clearly established legal right of a consumer or

              responsibility of a seller, lessor, creditor, lender or bailee as established by State

               or Federal law at the time the offer is made or the consumer contract is signed or

              the warranty, notice or sign is given or displayed. Consumer means any

              individual who buys, leases, borrows, or bails any money, property or service

              which is primarily for personal, family or household purposes .... "22

           59. TCCWNA also states, in relevant part: "N.J.S.A. 56:12-16 Provision for waiver of



      21 N.J.S.A. 56:12-18; Shelton v. Restaurant.com, Inc., 214 N.J. 419, 427 (2013)(citing
      N.J .S.A. 56:12-18).
      22 N.J.S.A. 56:12-15.



                                                Page 20 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 29 of 75 PageID: 200

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 22 of 65 PageID: 28
            GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 21 of63 Trans ID: LCV2020177845




              rights under act; nullity; statement of provisions void, unenforceable or

              inapplicable in New Jersey[.] No consumer contract, warranty, notice or sign, as

              provided for in this act, shall contain any provision by which the consumer waives

              his rights under this act. Any such provision shall be null and void. No consumer

              contract, notice or sign shall state that any of its provisions is or may be void,

              unenforceable or inapplicable in some jurisdictions without specifying which

              provisions are or are not void, unenforceable or inapplicable within the State of

              New Jersey; provided, however, that this shall not apply to warranties." 23

           60. TCCWNA defines "consumer" as follows: "[c]onsumer means any individual who

              buys, leases, borrows, or bails any money, property or service which is primarily

              for personal, family or household purposes." 24

           61. Merchants liable for TCCWNA violations include "a seller, lessor, creditor, lender

              or bailee".   25


           62. The TCCWNA states, in pertinent part: "Any person who violates the provisions

              of this act shall be liable to the aggrieved consumer for a civil penalty of not less

              than $100.00 or for actual damages, or both at the election of the consumer,

              together with reasonable attorney's fees and court costs. This may be

              recoverable by the consumer in a civil action in a court of competent jurisdiction

              or as part of a counterclaim by the consumer against the seller, lessor, creditor,

              lender or bailee or assignee of any of the aforesaid, who aggrieved him." 26



      23  N.J.S.A. 56:12-16.
      24  N.J.S.A. 56:12-15.
      2 5 N.J .S.A. 56:12-15.
      26 N.J.S.A. 56:12-17; Shelton v. Restaurant.com, Inc., 214 N.J. 419,427 (2013)(citing
      N.J.S.A. 56:12-17).


                                              Page 21 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 30 of 75 PageID: 201

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 23 of 65 PageID: 29
             GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 22 of63 Trans ID: LCV2020177845




            63. A TCCNWA claimant doesn't have to plead or prove that they suffered a loss of

               money or properly proximately caused by the harm; instead , they only need

               allege (and ultimately prove) that they suffered some form of harm:     27   "We do

               not, however, view that harm to be limited to injury compensable by monetary

               damages. The Legislature clearly envisioned that an 'aggrieved consumer' is not

               necessarily a consumer entitled to an award of damages; it provided for 'a civil

               penalty of not less than $100.00 or. ..actual damages, or both at the election of

               the consumer.' N.J.S.A. 56 :12-17. The TCCWNA thus contemplates that a

               consumer may be entitled to a remedy notwithstanding the absence of proof of

               monetary damages .... a consumer may be "aggrieved" for purposes of N.J.S .A.

               56: 12-17 if he or she has suffered harm as a result of the defendant's inclusion of

               prohibited language in a contract or other writing even if that harm is not a basis

               for a damages award."

           64.An aggrieved consumer might be one : 26 (1) whose legal rights are invaded by

               an act complained of; (2) whose pecuniary interest is directly affected by a

               degree or judgment. (3) suffering loss or injury of some kind ; (4) injuriously

               affected; (5) having a grievance or cause of grief; (6) grieving or feeling grief or

               aggravated; (7) troubled or distressed in spirit; (8) showing grief, injury or

               offense; or (9) suffering from an infringement or denial of legal rights.

            65. Plaintiffs were buyers who purchased the loan from defendants' predecessor in

               interest who acted as a seller.

            66 . Defendants are the creditor and/or lender of plaintiffs.



      27   Spade v. Select Comfort Corp., 232 N.J . 504, 523 (2018).


                                                 Page 22 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 31 of 75 PageID: 202

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 24 of 65 PageID: 30
             GLO-L-000112-20 01/27/202012:25:24 PM Pg 23 of63 Trans ID: LCV2020177845




           67. Plaintiffs purchased the loan primarily for personal, family or household

               purposes.

           68. The loan is "property or service[s] ... primarily for personal, family or household

              purposes." N.J.S.A. 56:12:16.

           69.Therefore, plaintiffs are "consumers" as defined by N.J .S.A. 56:12-15,

              defendants are creditors or lenders as defined by N.J.S.A. 56:12-15 and the form

              and response letter are notices subject to the TCCWNA as defined by N.J.S.A.

              56:12-15.

           70. Given all of the above, the TCCWNA applies to the sale.29

           71. Businesses can face liability for notices that affirmatively misstate obligations to

              consumers under state or federal law. 30

                                         TCCWNA VIOLATIONS

           72. This case involves section 15 TCCWNA violations, as follows.

           73. Defendants violated section 15 by giving plaintiffs and/or plaintiffs' agent

              plaintiffs' counsel the form and the response letter which violate any clearly

              established legal right of a consumer or responsibility of a creditor or lender

              under federal law (e.g., 26 CFR Part 1; 26 U.S.C. § 6050P).

           74. Therefore, defendants, as creditors or lenders in the course of defendants'

              business offered to plaintiffs - a consumer - and gave to plaintiffs a written

              notice after the effective date of TCCWNA which includes any provision that

              violates any clearly established legal right of a consumer or responsibility of a



      28 Spade v. Select Comfort Corp., 232 N.J. 504, 522-523 (2018).
      29 "[T]he
              statute applies to more than merely contracts, but also to warranties, notices or
      signs." DeHartv. US Bank, N.A. , 811 F.Supp.2d 1038 (D.N.J., 2011).


                                               Page 23 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 32 of 75 PageID: 203

           Case 1:20-cv-0305301/27/2020
            GLO-L-000112-20    Document    1-2 Filed
                                        12:25:24     03/19/20
                                                 PM Pg           PageID:
                                                       24 of 63 Trans 25LCV2020177845
                                                                         of 65 PageID: 31




               seller, lessor, creditor, lender or bailee as established by State or Federal law at

               the time the offer is made or the consumer contract is signed or the warranty,

               notice or sign is given or displayed.

            75. Plaintiffs are "aggrieved" consumers because plaintiffs face a significant

               outstanding debt that, per federal law, should be forgiven or discharged or voided

               or marked satisfied.

            76.Accordingly, plaintiffs suffered harm from defendants' conduct of attempting to

               deceive and deprive plaintiffs of plaintiffs' legal rights, as well as harm in the form

               of the debt that defendants improperly claim remains outstanding.

            77.Accordingly, pursuant to TCCWNA plaintiffs are consumers: (1) whose legal

               rights are invaded by an act complained of; or (2) whose pecuniary interest is

               directly affected by a degree or judgment; or (3) suffering loss or injury of some

               kind; (4) injuriously affected; (5) having a grievance or cause of grief; or (6)

               grieving or feeling grief or aggravated; or (7) troubled or distressed in spirit; or (8)

               showing grief, injury or offense; or (9) suffering from an infringement or denial of

               legal rights. 31

            78. Therefore, defendants, while acting as a seller, lessor, creditor, lender or bailee

               in the course of defendants' business, offered to plaintiffs and entered into a

               written consumer contract and/or displayed a written consumer notice to plaintiffs

               after the effective date of the TCCWNA which includes any provision that violates

               any clearly established legal right of a consumer or responsibility of a seller,

               lessor, creditor, lender or bailee as established by State or Federal law at the



      30   David Spade v. Select Comfort Corp., 232 N.J. 504 (2018).


                                                Page 24 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 33 of 75 PageID: 204

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 26 of 65 PageID: 32
             GLO-L-000112-20 01/27/202012:25:24 PM Pg 25 of63 Trans ID: LCV2020177845




              time the offer is made or the consumer contract is signed or the warranty, notice

              or sign is given or displayed.32

                       COUNSELS' ROLE AS PRIVATE ATTORNEYS GENERAL

           79. One or more statutes pied herein provide for fee shifting for parties hiring counsel

              and prevailing under said statutes.

           BO.Accordingly, the counsel bringing this case serves as a private attorney

              general. 33

           81. Otherwise, consumers pursuing claims under fee shifting states might incur

              potentially considerable expense for a potentially small recovery.34

                            CLASS ACTION CERTIFICATION ALLEGATIONS

           82.AII paragraphs stated above are repeated as if set forth herein in full.

           83. Plaintiffs bring this action pursuant to Rule 4:32 on behalf of plaintiffs and on

              behalf of the class members, with the class being composed of a class of all

              other New Jersey citizens similarly situated to plaintiffs and suffering similar

              harms.

           84. Plaintiffs propose the following class: New Jersey citizens who have received

              loans held by defendants that were the subject of judgments entered

              against those citizens and who received from defendants a 1099-C form

              regarding the judgment for a period of six (6) years up to the filing of the




      31 Spade v. Select Comfort Corp., 232 N.J. 504, 522-523 (2018).
      32 N.J.S.A. 56:12-15.
      33 See Lemel!edo v. Beneficial Mgmt. Corp. of Am., 150 N.J. 255, 268 (1997).
      34 See, e.g., Skeer v. EMK Motors, Inc., 187 N.J. Super. 465,470 (App. Div.
      1982)(discussing fee shifting under the CFA); Chattin v. Cape May Greene, Inc., 243
      N.J. Super. 590, 610 (App. Div. 1990), aff'd o.b., 124 N.J. 520 (1992) (citing Coleman v.


                                                 Page 25 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 34 of 75 PageID: 205

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 27 of 65 PageID: 33
          GLO-L-000112-20 01/27/202012 :25:24 PM Pg 26 of63 Trans ID: LCV2020177845




            complaint.

         85. Defendants are in exclusive possession, custody and control of the list of

            persons who were class members in the prior case and any other cases.

         86. While there may be other cases pending against defendants, upon information

            and belief, the proposed class members' claims in this matter don't overlap with

            those other pending cases.

         87. It isn't the intent to have overlapping classes and any overlap will be ameliorated

            through amendment if facts show that they do overlap .

         88. Defendants' actions are not isolated.

         89. Defendants' actions have affected similarly situated individuals throughout the

            State of New Jersey.

         90. Defendants acted on grounds generally applicable to the class members, thereby

            justifying relief against defendants for the class members as whole.

         91. Plaintiffs are members of the class that they seek to represent.

         92 .The class is believed to number hundreds if not thousands of persons and their

            joinder is impracticable, except by via a class action .

         93. The disposition of the claims of the class in a class action will benefit both the

            parties and the Court.

         94 . There are questions of law and/or fact common to the class predominating over

            any question affecting only individual class members as to whether defendants

            are liable to plaintiffs for violation of applicable law. For instance, are defendants

            liable for the class action claims pied in the complaint?



      Fiore Bros., Inc., 113 N.J. 594, 598 (1989))(same); Furst v. Einstein Moomjy, 182 N.J.,


                                             Page 26 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 35 of 75 PageID: 206

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 28 of 65 PageID: 34
          GLO-L-000112-20 01/27/2020 12:25 :24 PM Pg 27 of 63 Trans ID: LCV2020177845




         95. Class certification is also appropriate because defendants acted on grounds

            generally applicable to the class, making appropriate equitable injunctive relief

            with respect to plaintiffs and the class members.

         96. Specifically, plaintiffs seek injunctive relief via a court judgment or order requiring

            an end to the unlawful practices and/or the issuance of a corrective or

            explanatory notice to the class members.

         97. Plaintiffs' claims are typical of the claims of the class insofar as named class

            representatives and the members of the class were similarly exposed to the

            statutory harms alleged herein and were similarly injured and/or face similar risks

            therefrom.

         98. The proposed class representatives state a claim upon which relief can be

            granted that is typical of the claims of absent class members. If brought and

            prosecuted individually, the claims of each class member would necessarily

            require proof of the same material and substantive facts, rely upon the same

            remedial theories, and seek the same relief.

         99. Plaintiffs will fairly and adequately represent the interests of the class insofar that

            the plaintiffs' claims are typical of those of the class members.

         100. Plaintiffs are committed to the vigorous representation of the class members.

         101. Plaintiffs retained counsel experienced and skilled in consumer law and class

            action litigation.

         102. Counsel agreed to advance the costs of the litigation contingent upon the

            outcome.



      21 (2004)(same).


                                             Page 27 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 36 of 75 PageID: 207

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 29 of 65 PageID: 35
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 28 of 63 Trans ID: LCV2020177845




        103. Plaintiffs have no conflict of interest in the maintenance of this class action.

        104. If the matter is maintained as a class action, it shall provide for a fair and

           efficient adjudication of this dispute.

        105. The claims and remedial theories pursued by the named class representative

           are sufficiently aligned with the interests of absent class members to ensure that

           the individual claims of the class will be prosecuted with diligence and care by

           the individual plaintiffs as class representatives.

        106. Contrawise, especially in view of the small dollar amounts in controversy

           relative to the individual plaintiffs' claims, it would be impracticable and

           undesirable for each member of the class who suffered harm to bring a separate

           action.

        107. Further, the maintenance of separate actions in lieu of the instant proposed

           class action would place a substantial and unnecessary burden on the courts and

           could result in inconsistent adjudications.

        108. Contrawise, a single class action such as the instant proposed class action can

           determine the rights of all class members while economizing judicial resources.

        109. Moreover, as plaintiffs invoked consumer protection statutes and have pied a

           prima facie case for the violation of same, the policy goals behind those

           consumer protection statutes provide further reason for permitting class action

           certification of the instant action.

        110. The benefits of adjudicating this case via a class action far outweigh any

           difficulties in management of the case as a class action.

        111. Class action treatment of this case is a superior method for the fair and efficient




                                            Page 28 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 37 of 75 PageID: 208

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           PageID:
                                                    29 of 63 Trans 30LCV2020177845
                                                                      of 65 PageID: 36




            adjudication of this dispute because:

                  •   individual claims by the class members are impractical as the costs of

                      pursuit far exceed what any one plaintiff or class member has at stake;

                  •   as a result, there has been no other litigation over the controversies

                      herein;

                  •   individual members of the class have no interest in prosecuting and

                      controlling separate actions; and

                  •   the proposed class action is manageable.

                  •   the proposed class is readily ascertainable.

        112. Certification of the class under Rule 23(b)(2) of the Federal Rules of Civil

            Procedure is appropriate in that the defendants acted on grounds that apply

           generally to the class, so that final injunctive relief is appropriate respecting the

           class as a whole.

        113. Certification of the class under Rule 23{b)(3) of the Federal Rules of Civil

            Procedure is appropriate in that: (a) The questions of law or fact common to the

           members of the class predominate over any questions affecting an individual

           member. (b) A class action is superior to other available methods for the fair and

           efficient adjudication of the controversy.

        114. Class treatment will permit a large number of similarly situated persons to

           prosecute their common claims in a single forum simultaneously, efficiently and

           without the duplication of effort and expense that numerous individual lawsuits

           would entail.

        115. Absent a class action, many members of the class will likely not even obtain




                                           Page 29 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 38 of 75 PageID: 209

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 31 of 65 PageID: 37
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 30 of63 Trans ID: LCV2020177845




           relief, whether because they are unaware of their right to relief from the harm

           caused by defendants' illegal practices, due to the prohibitive time and monetary

           cost inherent in individual litigation, or otherwise.

                                              COUNT 1

                       SECTION 2 AFFIRMATIVE ACT CFA VIOLATIONS

                               FOR PLAINTIFFS AND THE CLASS

                            AGAINST DEFENDANTS AND THE DOES

                                        TREBLE DAMAGES

        116. All paragraphs stated above are repeated as if set forth herein in full.

        117. This count is pied on behalf of plaintiffs and the class against defendants and

           the does.

        118. As discussed above, the CFA applies to the facts of this case.

        119. As discussed above, defendants committed section 2 affirmative act CFA

           violations against plaintiffs.

        120. As discussed above, plaintiffs' suffered an ascertainable loss of money or

           property proximately caused by the misconduct.

        121. Pursuant to the CFA, plaintiffs seek statutory treble damages, attorney's fees

           and litigation costs.

        122. As reflected in the certification submitted with the complaint filed in this case,

           plaintiffs complied with the requirements of N.J.S.A. 56:8-20, et seq.




                                            Page 30 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 39 of 75 PageID: 210

             Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 32 of 65 PageID: 38
              GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 31 of 63 Trans ID: LCV2020177845




                                                      COUNT 2

                            SECTION 2 AFFIRMATIVE ACT CFA VIOLATIONS

                                     FOR PLAINTIFFS AND THE CLASS

                                  AGAINST DEFENDANTS AND THE DOES

                                               EQUITABLE RELIEF

             123. All paragraphs stated above are repeated as if set forth herein in full.

             124. This count is pied on behalf of plaintiffs and the class against defendants and

                the does.

             125. As discussed above, defendants committed section 2 affirmative act CFA

                violations against plaintiffs.

             126. Plaintiffs seek an order or judgment awarding plaintiffs equitable relief

                cancelling the debt owed by plaintiffs and all judgments owed by the class,

                requiring defendants to cease the unlawful practices complained of and to

                require disclosure to the class regarding the true nature of the debts and their

                status (i.e., their inability to be collected). 35

             127. Pursuant to the CFA, plaintiffs also seek attorney's fees, litigation costs and

                other legal and equitable relief.

             128. As reflected in the certification submitted with the complaint filed in this case,

                plaintiffs complied with the requirements of N.J.S.A. 56:8-20, et seq.




         See, e.g. , Kugler v. Haitian Tours, Inc., 120 N.J. Super. 260, 267 (Ch. Div. 1972);
      35 ·
      Kuglerv. Romain, 58 N.J. 522,545 (1971); Kugler v. Koscotlnterplanetary, Inc., 120
      N.J. Super. 216, 226 (Ch. Div. 1972).


                                                   Page 31 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 40 of 75 PageID: 211

           Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 33 of 65 PageID: 39
            GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 32 of 63 Trans ID: LCV2020177845




                                                   COUNT 3

               SECTION 15 TCCWNA VIOLATION FOR PLAINTIFFS AND THE CLASS

                                AGAINST DEFENDANTS AND THE DOES

            129. Plaintiffs repeat all of the allegations contained in the previous paragraphs as if

               fully set forth herein.

            130. This count is pied on behalf of plaintiffs and the class against defendants and

               the does.

            131. As stated more fully above, the TCCWNA applies to this case.

            132. As stated more fully above, in violation of TCCWNA, defendants committed a

               vio lation of N.J.S.A. 56:12-15.

            133. As stated more fully above, plaintiffs are aggrieved consumers because

               plaintiffs suffered harm due to defendants' TCCWNA violations .

            134. Pursuant to TCCWNA, plaintiffs seek a civil penalty of not less than $100.00

               and actual damages, together with reasonable attorney's fees and court costs,

               the termination/voiding of the contract.   36


                           PRAYER FOR RELIEF COMMON TO ALL COUNTS

      WHEREFORE , judgment is demanded for: (1) all applicable damages - including any

      specific types of damages specifically pied in any of the above listed counts; (2) the

      remedies provided for under the common law and/or any state and/or federal statutes

      pied herein or applicable to this case including any mandated counsel fees and/or

      costs/expenses and any requested or otherwise applicable equitable relief; and (3) such

      other and further relief as the court shall deem equitable and just.



      36   N.J.S.A. 56:12-17


                                                  Page 32 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 41 of 75 PageID: 212

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 34 of 65 PageID: 40
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 33 of63 Trans ID: LCV2020177845




                              JURY DEMAND PURSUANT TO R. 4:35-1

      Pursuant to R. 4:35-1, relative to all issues pied in the instant action that so triable, a

      trial by six (6) jurors is demanded.

                       NOTICE PURSUANT TOR. 1:5-1(a) AND R. 4:17-4(c)

      Take notice that, pursuant to R. 1:5-1(a) and R. 4:17-4(c), each party named in the

      complaint that serves or receives pleadings of any nature (including discovery requests)

      to or from any other party to the action is requested to forward copies of same along

      with any documents provided in answer or response thereto to LEWIS G. ADLER and

      take notice that this is a continuing demand.

                                 NOTICE PURSUANT TOR. 1:7-1(b)

      PLEASE TAKE NOTICE that to the extent applicable to this case, at the time of closing

      argument it may be suggest to the trier of fact with the respect to any element of

      damages, that unliquidated damages be calculated on a time-unit basis, without

      reference to a specific sum .

                             DEMAND PURSUANT TO RULE 4:10-2(8)

      Pursuant to Rule 4:10-2(b), demand is made for the disclosure of whether or not there

      are any insurance agreements or policies under which any person or firm carrying on an

      insurance business may be liable to satisfy part or all of a judgment which may be

      entered in this action or indemnify or reimburse for payments made to satisfy the

      judgment. Demand is made for true copies of those insurance agreements or policies,

      including but not limited to any and all declaration sheets. This demand includes a

      request for not only primary coverage insurance policies but also any and all excess,

      catastrophe and umbrella insurance policies.




                                              Page 33 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 42 of 75 PageID: 213

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 35 of 65 PageID: 41
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 34 of 63 Trans ID: LCV2020177845




                        CERTIFICATION PURSUANT TOR. 4:5·1(2) and (3)

      Pursuant to R. 4:5-1 (2) and (3), I hereby certify that:

         1. I am an attorney at law of the State of New Jersey.

         2. I am counsel for the party/parties offering this document for filing in this case and

             am personally familiar with the facts recited in this certification by my involvement

             in those facts .

         3. Upon my initial review of this matter, the matters in controversy in this action are

             not the subject of any other action pending in any other court or of a pending

             arbitration proceeding, that no other action or arbitration proceeding is currently

             contemplated and that I am unaware of any other parties who currently should be

             joined to this action.

         4. Confidential personal identifiers have been redacted from documents now

             submitted to the court and will be redacted from all documents submitted in the

             future in accordance with R. 1:38-7(b).

      "I certify that the foregoing statements made by me are true. I am aware that if any of

      the foregoing statements made by me are wilfully false, I am subject to punishment."

      DATED: January 27 , 2020                        /s/ LEWIS G. ADLER
                                                      LEWIS G. ADLER

      [REST OF PAGE INTENTIONALLY BLANK]




                                              Page 34 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 43 of 75 PageID: 214

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 36 of 65 PageID: 42
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 35 of 63 Trans ID: LCV2020177845




                           CERTIFICATION OF SERVICE PURSUANT TO

          N.J.S.A. 56:8-20 AND/OR N.J.A.C. 13:45A-26F.2 AND/OR N.J.S.A. 56:12-41

      LEWIS G. ADLER hereby certifies to the Court as follows:

         1. I am an attorney at law of the State of New Jersey.

         2. I am counsel for the party/parties offering this document for filing in this case and

             am personally familiar with the facts recited in this certification by my involvement

             in those facts .

         3. As required by N.J.S .A. 56:8-20 and/or N.J.S.A. 56:12-41 and/or N.J.A.C .

             13:45A-26F.2, I hereby certify that on the below referenced date I caused a copy

             of the complaint to be served upon the following offices via first class United

             States Mail, postage prepaid:

                      xx                  Office of the Attorney General, Richard J. Hughes
                                                 Justice Complex, P.O. Box 80, Trenton, NJ ,
                                                 08625-0080.

                                          Division of Consumer Affairs, Used Car Lemon Law
                                                 Unit, P.O. Box 45026, 124 Halsey St.,
                                                 Newark, NJ 07101-5026.



      "I certify that the foregoing statements made by me are true . I am aware that if any of

      the foregoing statements made by me are wilfully false, I am subject to punishment."

      DATED: January 27, 2020                       /s/ LEWIS G. ADLER
                                                    LEWIS G. ADLER




                                             Page 35 of 35
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 44 of 75 PageID: 215

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 37 of 65 PageID: 43
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 36 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 1
      Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 45 of 75 PageID: 216
                          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 38 of 65 PageID: 44
 ,,    ..                        GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 37 of 63 Trans ID: LCV2020177845
                 Brnncb Banlriug &:. trust Company




                                                                                                                                                                                                   •
                 101 N. Cbeny Street, S1lil0 500 ·
                 Winston-Salem, N'C 27104


                                                                                                                                   If you have questions contact:
                                 mlollP
                                 248 HAMFSHIRB DRIVE
                                                                                                                                   SB&T Trix foforoiation line
                                                                                                                                  .Pbon~       800-394-1470
                                 WOODBURY, NJ 08096                                                                               .coo1




        ·tnstru'C1:Jor,s ·fo·r Debtor
        Yo11 f~ivad till, form b,orN•• s f•der1l Go.., rnm~nl aganay or an applloabla                              Boll d.Showe e dtsorlptlon of the dtbl. It box 7 It cotnpleted, box.II mllel ,Nowi
        'honc)1)    entity [o OfOdl!Of) h:ui dleehorg•d [o~noqlod afirglvin~:> clobcyou owed.                      11,$as,ra:irrtion o1 the i,mpod¥-,--.....- . ...• _. ... .,             ,.,. .. •· • '"':·--
      " ·or h ... lloo on·/de'n\lr~b\eovtlmi•• o"fcurii'o ln~tol!fiii I er I oi~mod to bo e                        So" i;, 6ho1N8 wlu,tt>or you w,;,o P•r4on;,llyUablo for ropaympnl of tho debt
        di~uhore• ol II dobt of shoo ot mor•. 11 , orodllot h.. dl-•li.rged • clot.I y•t,                          w\ton tno debt Woo orootod or, Jf modified, •l 1ho !Imo of th1111111 modlficstlon.
        owed, yo~•'• required io lnclud. lho dlechargad ,mount In yourlnoomo ovon II                               See Pub. 4681 for tei,ortlno ln:muotlone.
        kl, les;1h.,,n ;600 , on ihe 'O\hQrln~m•' llnoof your Form 10~0. How;vor, you
        may ~ot havo to includo'all of1~• c.n.,.lad debt\nyourlnoom,, 'l'kere oro                                  Bu 6. ShoW$lhe 1<1nonyourcndltar hufiled thluorm, Thv,;odea In lhls bo~
        •~co>ptlans end axcluslons, <11ch u ban~ruplr;y and ln101venay. Sea Pub. 4681,                             !Ill dno<lb•d ln·morod.t'ol\111 Pub. 4U1. A,l!ankruptoy.8 .Q1hor!udi..lal
        availol>lht IRS.11ov, for mo111 !!&toll,. II en ldonlltioblo event ha, oocurred but                        debt rtliof; C• Statute of l)ffllbtlon• or o!<plr&tlon ·ot ditficltnGV period; 0,
        the dtbt h1triot ao1u1lly boo'n dltehu11t1d, 1hen Tnoludo aiw dlichorgo~ deDt In                           Fortolosur• al•<1lon: E -Dalli ,enet from prob&lO orslmiler procuedil's; f, By
        yourloc:omt In the yearthet !tie actu~lly dl,cherg&d, unlo,san 8lCC8pdon or                                4grtemonl; G • Declelon or p<>llty 10 dlGcontln~o ool1ocdon; ot II • Olhor ecrual
        ,~,lu:lon tpp~n 10 yCJu In th&I y.ar.                                                                      llr1chargo beforo ldent ill•bl• avunt,
        Otbt•t'• t>Xp11yor ld.<ltftlffoa~on numbor:[llNI, For vour prouatron, t~ls form mav                        BOJ() ,if, In Iha 111ma ~~lendar ynr, 11 tareolo,ure or obGndonm1n1of propori:,,
        thaw only,\!w lactfour digit,; di your l'IN (aociel ~oourl\y number (~5NI, lndlvlduel                      ocourred ln conm,~OII with the """""llotlo n ol       ti•• dvbt,. lhot.l, rn~rketvalut
        \.>Kpo)'tt lclontlfi<»ti•~ """"bal11TINJ, Adopl\an C•,q,..,,41rldonlif101don numbe1                        IFMV) of 1hc, properrywlll bo chw,n, or yo~wlll roaa)ve a' 1•pcnt9 Form 1OU-A,
        {ATIN\, or employ,1 idontll\04don numbarlEINII. Howowr, tho Cll'odhor hn•                                  IS1norttly, me sroc• loro010,11re 'bid prlGo Is •oneldered 10 ~t 11,o FMV. fof on
        ropo11td yourte>mplot• 11N to lht IRS .                                                                    ab1ndonmontorvotun1ary oonv•v•n•• in lieu of1otoelooure,lho FMV lo
        A1;~011n1 ~~tnbor, M,y show &n acco~nt.or olh1!funiq11enurnborlht or1dltor                                 go~•'•~v lht apprals<id vaiu&oflltt propony, You mav h,vo Income or Ion
        anignod10 dlatln9ul,h '{our account.                                                                       bicauH ot \hu acqulal11on or abondoAMtlnl Seo Pub; 4681 forln!orm&llon
        111»1 1, 6how"ht d1tt il11 earl!,~ ldtn~l/abteeyon10~9utred 01, at the                                     about <orooio,ur1und ebandor>rnonlll. If tht pr<>P•rtvwat your main hom•, '"'
        ctadhar'r c!l•on1'oh, tho' dai. of en ot;tual dhoharvo thot 1>ccurre!l befoto ""                           Pub. 023 to figure ~ny'l~tble gain or otdlnary lnconi,.                      ,
        ldentlfiabluvont. S,e1h$ cod~ In boK 5.                                                                    Funire develap,ne1>t1. For th9' le1••t lnform,rtiop about devulopmuot~ r1)11ad to
        Self 2, Show1 lh• amO<ln101 debt ofther ee1ua1Jv or doom•d dl1ohoreod. Natel Jr                            form. 1 o;&.e and It. lnttrootlo~. •uch H lo~lolation •noctod after 1ll•V wart
        you don't ogr•• Whh 1hJ amoun1, conloot yourctedlco,.                                                      plJ b 11, hod, go to www.lr~gov/Form I 099c:
        Ba• 3. Show. lntarast i(\nclu<led In the debt rapo11e.d In box 2. Ste Pul>. 4681
        to ,•eII vou m~"1 lndudo tho lo1tr0Gt In           111•••
                                                        incomt.

                                                                                       U CORRECTED {if ohsqked~
         C1\E     Oh;SnGtn-.. llrt1t ~ddn1r; lV ortown,•tate ,,pto Mli, c»Vfl'l)y1 I ,           Of      1 Date of ld,11,11flob1oevunt       0MB No, 1 ~46.1424
         IDrolon po,ttl ood,, 1nd ttlaphoat ~o.
          Branch Banking & Trosl Company                                                                     01/10/2018
                                                                                                         2 ~ollnt ot debc dl,otioflJtd                                                   Cancellation
          101 N. Cbef11 Stree~ Suite 500
      · · Wiotnon-Salew, NC 27104                                                                            199 427.80                          ~@18                                            of Debt


                                                                    .,.
                                                                                                         3 lnltlDSt ij Include<! In bo.: 2
          .. --··-···- ·- - - - ··--· . .-·---- -                                                ' ··.. ~ :r-                                                                    ,"'I'


         CflE()ITOP.'S TIN
                                                           ....DE8'1'0
                                                               .;....
                                                                       '$ T1N                            4 Debi dewlptlon
                                                                                                             CONSUMER INSTALLMENT LOAN
                                                                                                                                                                                                    Copy 8
                                                                                                                                                                                                 For Debtor
."       Ot:Oi . ·~ "lffltl, atr.et a dttu llri oblidlr,giltPt. f'O-),~ty ortc.wn. :al~to orprovlnc•.                                                                                     Thi: l1 lmport1n\ tax
         coun'lly, end ZIP or foralgo 1>11,ci! eodo                                                                                                                       lnfo11no1lon ~nd le boin_;
         JOI-IN GERIC'Irn                                                                                                                                                   lur"l•h•d to th9 lflS. If
                                                                                                                                                                          yqu a/$ r•qulrecho me a
         248 HAMP.SHIR'S DRIVE                                                                                                                                                 return, o no91l9on~
         W.00Dl3URY, NJ 08096                                                                            6 If oheolcad, th, dabtorwo~ iunonatly ll~lllt for                         J>•n•lcy()f other
                                                                                                                                                                                   stnotlon m1y bo
                                                                                                           repaymanl or u,11 debt , • • , , • , , • , , • • ~              IX]    Imposed on you II
                                                                                                                                                                            t1~1bl1 !/,com• 111ults
                                                                                                                                                                              from \hi• uan11actlon
                                                                                                                                                                           ,~d the lRB dtlttmlnta
         t::r o?tr:'.iii :rr:rlonst                                                                      o lderrtlneble went e<>da       7 f5l r mar•et ,a1u.,of property
                                                                                                                                             $
                                                                                                                                                                                lha\111111 n<>\ b<1en
                                                                                                                                                                                                     repo!11d,
                                                                                                            G
        Form 10~9.C                                      (keep f9r your recordi;)                        www.1ra,9oviForm1 Q8Sa                  Dopartment of 11101reatll(V-lnlar,ul Rtvenue Sorvlco




     8H802l 3,000
       35822
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 46 of 75 PageID: 217

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 39 of 65 PageID: 45
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 38 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 2
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 47 of 75 PageID: 218

 ..       Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 40 of 65 PageID: 46
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 39 of 63 Trans ID: LCV2020177845


                                                        THE LAW OFFICES OF
                                                        LEE M. PERLMAN
                                       1926 OREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JBRSEY 08003
                                                 Telcph011e (8S6) 7SH224, Focsimile (856) 751-4226


      LEE M. PERLMAN                   ~~      dCnew~~::tcGm                                                       MICHAEL ADLER•



      MARY CATHERINE DOHERTYa                                                                BURLINGTON COUNTY OFFICE1
      SYLVIA VARAN011                                                                                        137 High Slreel
      CATHERINE FLETCHER•                                                                                        M1. Holly, NJ 08060
      RENEE BARRY•
      KRISTEN IA ROSSI•
      KATIE STAPLES•
      JOHN PREBICH<-                                                                         OCEAN COUNTY OFFICE:
      KRISTEN C.P. PERLMAN, M.B.A. +                                                                           ~MalnS1rce1
                                                                                                               2 Floor, Sui1c B
                                                                                                     Toms Rim, NJ 08753



      Via Email: daustin@bbandt.com;
      Ms. Debbie Austin
      Special Assets / Recovery
      3119 Chaparral Drive
      Roanoke Virginia, 24018               Ph:877+782+8460 & Fax: 540+774+1246
      Dear Debbie:
      I'm in touch on behalf of our client, John Gericke (ssn                          ) who lives at 248 Hampshire Drive
      in Deptford New Jersey, 08096.
      This is a follow up to our phone conversation of this morning (08.16) and our discussion of a judgment
      No: J-062680-12 m the amount of $244,248.49 placed on record in March of 2012 by the Susquehanna
      Bank, the bank acquired 4 years ago by BB&T m 2014. This judgment was a "Gift" to BB&T as part of
      the acquisition.
      You should know that Mr. Gericke is 73 years old and not in the best of health, he lost his beloved
      business ~now out of business) and his financial livelihood; he now lives entirely on social security. He
      wants to ' retain & remain" in his home to live happily ever after, without the threat of a "Lien".
      You may recall, Mr. Gericke offered a one time $lOK payment to release & remove the Lien & BB&T
      countered with $50K.
      Debbie, in our phone conversation you said you would review a counteroffer which we now present as
      follows: Amount $25K, Terms and Conditions are BB&T provides Mr. Gericke a HELOC for $25K
      (home is collateral) 15 year amortization (15/2033) at 5% interest. Monthly payment of $200.00; principal
      $95.00 + interest $105.00. Additionally, BB&T could place equivalent life insurance on Mr. Gericke that
      would payoff the borrowing in full in the event of his death.
      Our only other option is a Bankruptcy, which we continue to consider as a solut!on.
      Due to the extenuating circumstances, we believe our offer to be reasonable, rational & fair.
      We ask that BB&T please approve.
      Thank You.




      Please Consider: ''Life Is not measured by the number of Breaths you take, but by the moments that
      take your Breath away", (maya angelou) Help "take someone's Breath away with an Approval.thank You.·

        John Prebkh,Financial Analyst                           Phone: 856+751+4224
        Law Offices of Lee M. Perlman                           Fax: 856+751+4226                   · ~
        1926 GreenTree Rd. Suite lPO                            Email:jprebich@newjerseybankruptcy.com
        Cherry Hill New Jersey, 08003                           web: ~.newjerseybankruptcy.com         \\ /                            l~
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 48 of 75 PageID: 219

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 41 of 65 PageID: 47
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 40 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 3
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 49 of 75 PageID: 220

               Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 42 of 65 PageID: 48
                GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 41 of 63 Trans ID: LCV2020177845
 '   ,,               J   ••    t



                                                             THE LAW OFFICES OF
                                                       LEE M. PERLMAN
                                            1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NBW JERSEY 08003
                                                      TolephoRe (856) 751-4224, Foc<lmlf• {888) 635-S933
                                                     www.newjei;seybankruptcy.com
           LEE M, PERLMAN
           AMYL. KNAPP
           HEIDI R.SPIVAK•


           MARY CATHERINEDOHERTYo                                                                 DURLINGTON COUNTY OFFICE:
           SYLVIA VARANOQ                                                                                 137 High Street
           CATHERINE FLETCHER•                                                                            Mt Holly, NJ 08060
           RENEE BARRY•
            KRISTEN IAROSS1 1
           JOHN PREBICH~                                                                          OCEAN COUNTY OFFICE:
           KRISTEN C.P. PERLMAN, M.O.A, +                                                                 200 Moln Street
                                                                                                            Toms River, NJ 08753



            Via Email:attomeyvendor@bbandt.com;                                            February 19, 2019

           Special Assets Recovery
           3119 Chaparral Drive
           Roanoke Virginia, 24018
           To Whom It May Concern:
          \ I'm in touch on behalf of our client, John Gericke, (last 4 of ssn:-) who lives at 248 Hampshire Drive
            in Deptford New Jersey, 08096.
            We were pleased to receive your 1099-C, firia!ly forgiving the collatel'.nl debt            you
                                                                                             recorded in a judgment
            numbered J-062680-12, that was placed on record in March of 2012 by the Susquehanna Bank; the Bank
            you acquired 5 years ago in 2014.
            We ask that you please notify us once you have released the Lien I Judgment as "Satisfied:.
            Thank You Kindly.



            Cc: L. Perlman
                m/m J. Gericke
               M. Evans, IRS




                John Prebich,Finandal Analyst
                La~ Offices of Lee M. t'erlman
                                                                        Phone: 856+751+4224
                                                                        Fa~: 856+751 +4226  · .
                                                                                                  ·
                                                                                                    · ·       ·
                                                                                                                                   4-/ \
                                                                                                                                       2.
                                                                                                                                       ,)
                1926 GreenTree Rd. Suite 100                            Email:jprebich@newj erseybankruptcy.com
                Cherry Hill New Jersey, 08003                           web: www.newjerseybankruptcy.com
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 50 of 75 PageID: 221

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 43 of 65 PageID: 49
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 42 of63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 4
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 51 of 75 PageID: 222

        Case 1:20-cv-0305301/27/2020
         GLO-L-000112-20    Document    1-2 Filed
                                     12:25:24     03/19/20
                                              PM Pg           PageID:
                                                    43 of 63 Trans  44LCV2020177845
                                                                       of 65 PageID: 50




•                                                                         Branch B.a nking and Trust Company
                                                                          Recovery Department
                                                                          PO Box 1489
                                                                          Lumberton, NC 28359·1489




                         ??
                                                                 (t~. . t~--~ '-
     The Law Offices of Lee Perlman
                                                                         or; . ;;i_.J-·· \ ~
     1926 Greentree Road, Suite 100
     Cherry Hill, NJ 08003                                                            Stvt\j 1'---J ~~t
     Re: John Gericke (last 4 of SSN: Im)

     Dear Attorney Prebich:

     Thank you for your recent correspondence regarding the above-referenced client. In your
     correspondence you stated that BB&T has not responded to previous attempts to settle this
     matter. We have reviewed the account history and below are the results of our research.

     We have worked over the last severo.1 yeam with multiple attorneys representing John Gcricke in
     an effort to assist the client on satisfying the judgment and the liens attached to the client's
     property. Our notes on the system indicate that we spoke with you on August 16, 2018 in regards
     to the client's settlement offer of $10,000. We advised you that the offer was declined. On
     October 11, 2018, you called our office with an offer of $25,000 to settle the account. We
     advised that we would need the client's financials to review the offer. On February 4, 2019, you
     called our office and asked that since BB&T issued a 1099-C if the debt has been forgiven. Our
     representative advised that we reported the debt to the IRS but this required reporting did not
     void our judgment. You stated that you would let the client know and you would follow up.

     The client's 1099-C was filed in accordance with the IRS regulations (IRS code section 6050P)
     to report an unpaid debt as income. The bank's filing of the 1099-C in compliance with IRS
     regulations does not release the client's judgment as it has not been settled or paid.

      Sincerely,


       ~al---0~
      Christian Wober
      Senior Vice President
      SA Recovery Manager




                                                1-Restrtcted-J
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 52 of 75 PageID: 223

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 45 of 65 PageID: 51
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 44 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 5
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 53 of 75 PageID: 224

         Case 1:20-cv-0305301/27/2020
          GLO-L-000112-20     Document   1-2 Filed
                                      12:25:24     03/19/20
                                               PM Pg           PageID:
                                                     45 of 63 Trans  46LCV2020177845
                                                                        of 65 PageID: 52


                                                         THE LAW OFFIC~ OF
                                                  LEE M. PERLMAN
                                      1926 GREENTREE ROAD, SUITE 100, CHliRRY HILL, NEW JERSIW 08003
                                                Telephone (S56) 751-4224, Facsimile (88S) 63S-S933
                                               www.newjerseybankruptcy.com
     LEE M. PERLMAN
     AMYL.KNAP!'
     HEIDI R, SPIVAK•


     MARY CATHERINE DOIIERTYQ                                                                        BURLINGTON COUNTY OFP[CEs
     SYLVIA VARANOc                                                                                          137 High St,.,t
     CATHERINE FLETCHER•                                                                                     Mt. Holly, NJ 08060
     RENEE BARRY*
     KRISTEN IAROSSI•
     JOHN Pk'E81Cff~                                                                                 OCEAN COUNTY OFFICE:
     KRISTEN C.P. PERLMAN, M,B,A. +                                                                          200 Maio Street
                                                                                                             Toms Ri~er, NJ 08753




     Via Certified Mail Return Receipt Requested:                                                         April 30, 2019
              10\f? obio 0000 i'1it 5S8t
     Special Assets Recovery
     3119 Chaparral Drive
     Roanoke Virginia, 24018

     To Whom It May Concern;

     I'm in touch on behalf of our client, John Gericke, last 4 of ssn: -    who lives at 248
     Hampshire Drive in Deptford New Jersey, 08096. We are in touch again about your 1099-C
     issued for a Cancellation of debt, identified as "G" decision or policy to discontinue collection.
     Further we provide again a copy of the rule change.

     The rule change confirms the debt should be gone for good. Yet today (04/30) when we called
     for status, we were advised the debt would Not be discharged or the Lien removed and marked
     satisfied until the year 2032?

     Please see the enclosed two (2) 1099~c's and info on the rule change. You should also know that
     we have been discussing this with BB&T since August of 2018, to no avail and lack of response
     from BB&T. Each time we call we are told BB&T is preparing a written reply?

     We are now, again asking that we receive a reply on when you will resolve this, before we
     escalate to the next level.

     Thank You.


     Cc: enclosure




     John Prebich,Financial Analyst                             Phone:856+751+4224
     Law Offices of Lee M. Perlman
     1926 GreenTree Rd. Suite 100
     Cherry Hill New Jersey, 08003
                                                                Fax:856+751+4226
                                                                Email:j pre b ich@newj erseyb ankruptcy. com
                                                                web: www.newjerseybankruptcy.com
                                                                                                                                    3/t3
       Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 54 of 75 PageID: 225


·11 ·      .
                                 Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 47 of 65 PageID: 53
                                  GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 46 of 63 Trans ID: LCV2020177845
                   Bra,ch 8'!,ijllJi& :rrns, Company
   •               101 N. Cherry Suee~ Suite 500
            ~ Wln$tou-Salem, NC 27104


                                                                                                                                      If you ha'le questions contact:
                                                                                                                                                                                                        Ill
                                    B-AR-K.E
                                     248 HAMPSIDRE DRIVB
                                     WOODBORY, Nl 08096
                                                                                                                                      SB&TTax fnformotlon Line
                                                                                                                                      rbo11e:
                                                                                                                                     C001
                                                                                                                                                   800-394--1470




         Instructions for Debtor
         You received \his f11rm b~oou,c" Feda1~1 Oove,nm•nt ea&ncy or aiupplloable                                     Be>x 4. Show,• deaeripdon or tlie debt !f box 7 11 tomplalad, bo~ 4 al,o ahow5
         fln1n~,1 •n~~ft,,oredl\orl ~,.(dls.?~•·o~d l~n~ol..d or._(j;Slvr,'P,;. debt ~cu owed,                          •..!!.~~rlptlonofthoptopprty.           •. ·-~ · - ·- · .. •• .                    ~
         Pr b ~ a n IOtntffloblovonth••oocul'l'~';Ttt~f Of' O eomed ID bl e                                           ·BoK 5. Show.whetharyauwore p,n,on,llyll~l>lofor repaym1n1ohlie debl
         dl1cha'll" ol a dobrof$500 o~ moro. ft" cradltothu o\..,haread a dobtyoi,
                                                                                                                        whon1ho clobtwee or1101od or, If modilled1 al \he 1lmt of thtlu\ modifielllillfl,
         owtd, you are required lo Include tha c/laobargt~ amount In vourln~omo evo~ It
               I•••
          lt Ii,    lhon $600, on (ho 'Othor lnoomo' lin• qt your Form 1040, H_;vor, you
                                                                                                                        Soo Pub. 4081 for reponlng !nslllJc'dons.
                                                                                                                        Do)( 6. Shawe the UIBon your oredltor hn 111od 1ro5 fo,"1, Tho QOcle; ln 11>1, bo~
          may not have to lnoluo'oall o1 lht wna.,lod dabt ln YOIK' l~oom". There ora
          oxo,ptloM and exclusion,, su4h o; bll~luup1i;y a"d IMolvanoy. s •• Pub. 4661 ,                                rr, dasorlb,d In l'r10ro clet311 In Pub, 4681. A. 9ankruph>y; 8. Olhor Judlolal
          avallablo at lAS,gov, lar more llttollt, If ~n ldo"tlfi8bletvonl hu «curr•d but                               debt rotl,1; C, lifeM, of llmltatlonur e~pirotlono11 dellolan~ pniod; D.
          tha llol>t hec no~ ectuo1 ly bun llkohnged, thin inelude any dlsGhargad d•bl In                               Fortclcmrre clootlQn; E • Oebt relleffrom prob.ta 01 elmilu proouding; F -Pv
          you, lncorn, In ,110 ynr that lt 1, ee1ully 'dleeharged, unltH an oxception or                                IIQl'Ottmom;G , o,.~l•luh or pollov 10 dl,.,,n1h1ue colfeollon; or H. Other aotuol
          ,xcluston rppllesto vouln lhat yo~,.                                                                          dlaeharga boforo ldontlil;blo ~~~nl
          Debtor's lllllpD~Of 1Chri11~,;,1la11 "urnb&r lllJIIJ. For your prolJ>C?llOn, lhls form rney                   Bo)( 'I, 11, In tho ram9 c41ondar year. e forool,;,;ure ar 11>1ndonrntntof,prop.ny
          1how only     "'Q
                          lo'11<>ur dl9li, dho~rTIN looolal ~otJrlty number {SSNl,lndlvldu1I •                          oe,,ur,~d In oonnecttoh wtlh 1h• co11cellatlon of !h• dob~ the lair mor~,t voluo
                                                                                                                        tFMVI of tho proportywlll beahcvm. or you will roc•fvo,. •6p~r•t• Form ion-A.
          taxpayer ldan11flootlon numoe1 IITIN1. adoption 1•xp1y1t ldontlfic•tio11 Mml><ir
         .(AT!Nl, '" •mployar ldolidfl..tlon number !6lr>4J). However, \he oredllar hu                                  Genotelly, tho 9rouforotla,ur9 bid pf!.., la .,,,.,.ldorod to bo Iha FMV, Foe on
         roporlod 'yv~raomploto YIN 10 the IRS,                                                                         i1b•hdonmont orvoluntory oonv1y1n0<1 ln ll9u ol lortclocur,, th FMV l•
         A"!'oUM nuntbet. May           ,now
                                         •n •~uni or olhtruniquo numbor1h, =dlt,;,r                                   · 11enenillyll1a appralnd v~lue of ill• plope,ty. Vou mav ha,o locome er loee
         ou~n•d ~o dlsllngulsh you, •=uni.                                                                              boci,u~11 of \f,o ~«iuft\Cion or abendr;,nment. Sot Pub. 4881 !orlnlormallon
         Bu 1. Showe Ill• d1\e ihe uillntldonllf1obt, ov•nt o.;outrod or, at th•                                        about foriolo•ur,, ond ~b•ndonmenta, If th, proportywas yourmain h<>m•. Ho
         crtdltor'o dlacrolion, 1h,id~I• of f'l       llvl"•'
                                                  dlsr:to.irgo 1h41 occurr•d b~(o,a an                                  Pub, 623 to tlc,uro 1~vt1K~l;,lo Dain or ordln•f'Y ltl••m•.
                                                                                                                        f'111ure rlo•oloprnonb. forlho latHt informa1'on obou1 devolopmonl• ,.,1,tad to
         illf~\lfiablo~enl~o lhn oodo In box 6.
         8oH 2, Showsthomo•"tot d•bl •ltll.r actually or daem•d dleohargwd, Noto: It                                    Form 1089·0 •nd /to lnelrucllont, auch •• l•g ls!adc>>,cuolod oltor ttioy wore
         you don't agru wll>l th~ 1mo~n1, c;ol\Uct your er6dl!Of.                                                       p11bll$hod,IJO \o www./,s,gavlfofln109/1o.
         9r,x ~. 51>ow.lnlomtlflnolud~d In the debt reppn1d In boJI Z. SH Pub. 4681
         to EdD If you m~&t lnolu~e 1ho lr,torntln grouo t~oomo.

                                        . .                                               0      CORRECTED (lf ch8cked).
           CRi 10R·S,n ,mo,,treet,dd,eo4, cl,:y ortown.et•t• ot~rovlnct,l>Ollntiv,                ,~       1 Dale oflda,i11fi1bluven1           0MB No. 1545-14~4
           (onlgn pOIIJol t,ufc,. tnd t.toohon• no.           ·
           Bran.ch Banking & Trost Company                                                                       01/10/WlB
                                                                                                                                                                                            Cancellation
           101 N. Cherry Stree~. Sulto 500
           WiDGtoa..Salem. Nt 27104
                                                                                                           :I   AmoUllt of et>I dl,ol1,r~.i:i
                                                                                                           $ 199427.80                              ~@18                                             of Debt
'•-:--    ---
           CREOITOA'S TIN
                           .....   --------··-····.
                                                             OEBYOR'S TIN
                                                                                                           3 lnldrul If lnolud1d In boK 2
                                                                                                                 ·~·.. - . . ··-•JI
                                                                                                           4 Debt do$0ripllon
                                                                                                                                                                       ~    .... -.,..•     ~ l ,•v ",- .. -..-,..


                                                                                                                                                                                                        CopyB
                                                                                                                 CONSUMER INSTALLMENT LOAN                                                          For Dobtor
  "            S      'S n•m•,.,.,. •.,,.,_,~, t,n,IU~lng:,pt no.).   ty 01 krWh,   ,,it• carpro'flm.-•,                                                                                      Yhlc le lmp<>1t1n1111e
           l'.OURl'r(, andZI/'   orro,~~q POIQIoodt                                                                                                                                       lnform1tlon and Ir bslng
          BA.RBARA GERICKE                                                                                                                                                                  lurnl;bodui ll\t, IRS. If
                                                                                                                                                                                          you ertr10,ulr•rS lo1llo a
           248 HAMPSHIRE DRIVE                                                                                                                                                                r&lurn, " n1glig1nct
           \yOODBURY, NJ 08096                                                                             !i 11 oh•olcod, lh& d•blorwa, per,on1llylieblefor                                      penalty or <>thlf
                                                                                                                repayment ot 1h, deb1 • • • , , • , , • • , , • ,-..       [KJ                   sanction 111•1' be
                                                                                                                                                                                                lmpored en yot1 If
                                                                                                                                                                                           1aubl1,lncom, r,~hs
                                                                                                                                                                                             from 1hl, 1remn11on
                                                                                                                                                                                           and !ht !RS de11rmhln
           AGca11~1 n ~ o n , I                                                                            f ldenUflabluvenl cod,               7 fair morht velu1 ol propeftV                 thalit hn no\bt•n
          loan#;          _....                                                                                                                                                                          reported.
                                                                                                                                                $
         Form 1099-C                                      (keep f~r your record,)                                          /Forml098~·              Oo~.wim•nl of1h1 Yreaeurv· Inter nil Rev,n11, s,nr1e11·

                                                                                                                0 tt., t ,o\:"t... Qtl. ()oJ..\C..\ t'i l~.t U) N\' ~ \.)(l_
                                                                                                                     CG? l \.et_ ~o.\~
      8>!5027 l.000
         351!30
                                                                                                                                                 .
                                                                                                                                                                                                 es;,~
      Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 55 of 75 PageID: 226

                               Case 1:20-cv-0305301/27/2020
                                GLO-L-000112-20     Document   1-2 Filed
                                                            12:25:24     03/19/20
                                                                     PM Pg           PageID:48LCV2020177845
                                                                           47 of 63 Trans      of 65 PageID: 54
'•   ol   !   <It
                                      l   •••




                                                                (https://www.credltcards.com/)


                    Fine print {https;//blogs.credltcards.com/category/fine-print), Living with eredlt
                    {https://blog$.Creditcards,cor:n/cotegory/living-wlth-credit), Protecting yourself
                    {https://blogs.credltcards.com/calegory/protectlng-yourself), Research, regulat!on, Industry reports
                    (https://blogs.credltcords.com/cotegory/research-regulatlon-lndustry-reports)



                    1099-C rule change is good news for
                    debtors
                                          By Fred WIiiiams (https://blogs.credltcards.com/author/fredw)
                                          January 27, 2017




                    ! .109~,c (https://blo~s.creditcards.com/tag/1099·c)__ j :___ debt (https://blogs.creditcards,com/tag/debt) J
                    .--· .......- .•..,..-.... ·-· ....... ····- ·"· ·--············....   ........ )
                                                                                           ~



                    1
                        ..   taxes (https://blogs.credltcards.com/tag/taxes) __i




                    This tax season, there's good news for people struggling with debt. Under a new IRS rule, people
                    will no longer be squeezed for taxes just because an old debt hos gone unpaid.


                    Before coming to that, however, some bad news: Borrowers still owe foxes on extinguishe~,-
                    canceled or "forgiven" debt. The classic case of forglven debt is when a toxpoyer settles o debt by
                    paying less than the full amount due. For example, if you settle a $3,000 credit card balance by
                    agreeing to pay half, you'll owe taxes on $1,500 of "forgiven" debt. (Thot's unless you are bankrupt
                        or meet another exemption (http://www.credltcords.com/credit-card-news/slx-exceptions-
                        payi~g-t~x-forgiven~debt-1282.'php).)                                           ·   ·                       ·


                                                                                                                                $
                                                                                                                                        7(13
         Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 56 of 75 PageID: 227

                            Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 49 of 65 PageID: 55
                              GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 48 of 63 Trans ID: LCV2020177845
1,   •   t   t '   I'
                                    /   '   I       I




                        The number of forgiven debt filings, called "1099-C" forms, has soared since the Great Recession
                        :.s ::.-~c!itc1t. ,..-r.:.rc,. u!f .:;c{clf~f/~~1;e\Wt:uwfh:~;rr,Ke tax write-off," said Eric Green, a tax
                        attorney in Connecticut. Creditors report a debt as extinguished so they can claim it as a loss on
                        their own taxes.

                        For consumers in a tough spot financially, the tax bill on forgiven debt is a bitter pill. Usually, the
                        debt is only partly made up of money they actually borrowed and spent. 11 Banks won't tell you how
                        much of it is fees," says accountant Gary Bode. "And frankly a lot of it is fees - they can really jack
                        that up."

                        Nevertheless, the unpaid fees and interest count as income, for tax purposes, even though it never
                        went into your pocket.·

                        And it gets worse. Many people received notices of forgiven debt for loans that had not been
                        forgiven at all - they were just old. Under a controversial IRS rule, creditors were supposed to send
                        1099-C forms for debts that had gone without any repayment for a 36-month period. The theory
                        was, these debts were unlikely to be repaid.

                        ''The danger here is, if there is any room for a creditor to continue normal collection activity after
                        issuing a 1099-C, that really puts people at risk," said Bruce Mcclary, vice pres.ident of
                        communications for the National Foundation for Credit Counseling.

                        In fact, the 36-month rule did cause people to get dunned for debts that were not extinguished, the
                        Taxpayer Advocate Service said in a report to Congress. The service, an office within the IRS, cited
                        the practice as a top problem for taxpayers. Debt collectors could even use the 1099-C form as
                        leverage against debtors, the report said.


                        "Creditors may threaten to 'sic' the U.S. government' on a debtor by issuing a Form 1099-C as a
                        means of pressuring a debtor to pay," the advocate's report (https://www.irs.gov/pub/irs-
                        utl/voL1_msp_6_15_taxpayerrights.pdf) said.
             ·' ) - . . , ~       ............_.-,... -..__,,.,,.,.."'......   _,.,,.,...,...........__   ~                      .,,...--...,-
                                                                                                                  ................             f ~ t l " " ' ~ , A J I V" ,,
                                                                                                                                                                                   /
              ~                                                                                                                                                                    ~
              l
                        This is where the good news comes in: The IRS has dropped the 36-month rule. This tax season, (
                        creditors should not send you a 1099-C form unless the debt is really canceled, extinguished,
                        forgiven, and gone for good.
                    ~ - ~ ~ ~ _ , . . . . ~ . . . . . , , , . , . ~ ~... " ' .. h , r ~ ~ - ~ ~ . c , r " W f ' ~ -... ~__..,ur,.;'t~C'~~.,, .....                             .



                         Not everyone has read the memo, however. The rule change, effective immediately, was published



                         ~~:~: ,o;:~:~: ~:~:~:::~::::~,:~e::~::oy:::,~~:.week had heard of the cha~
                         in tre Federal Register Noy. 10, 2016. It was subs~quently announced in !nternal Revenue Bulle~in
                                        .       .                               .     .                   '   .                            '     '




                                                                                                                                                                      t"/{3
   Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 57 of 75 PageID: 228

                    Case 1:20-cv-03053
                     GLO-L-000           Document
                               112-20 01/27/2020    1-2 Filed
                                                 12:25:24     03/19/20
                                                          PM Pg           PageID:
                                                                49 of 63 Trans  50LCV2020177845
                                                                                   of 65 PageID: 56
•• """' ,,I
                                 I    ..   .,   '




              So this tax season, taxpayers with unpaid debts in their past still need to be vigilant about
              :..r,fo1g.vor. 0$!:.t. 1::.rlt.11(JriM17;ti0w~~it~~iomle. !fa 1099-C arrives for which you did not
              explicitly settle the debt, contact the creditor and get clarification. If they cite fhe 36-month rule,
              refer them to IRS Bulletin 2016-48 (https://www.lrs.gov/irb/2016-48_IRB/ar06.html), "Removal of
              the 36-month nonpayment Testing Period Rule."


              If the creditor does no! confirm that the debt is forgiven, they should rescind the 1099-C. If they
              don't, you'll need to use the IRS dispute process. HThot's pretty involved," McClary said, and
              includes attaching a written statement to the tax return. Jt may require the help of o tax
              professional.


              But it's worth it not to pay income taxes on a debt that's still hanging over your head.


              See related: 1099-C form brings surprise; IRS taxes forgiven debt
              (http://www.creditcords.com/credit-card-news/forgiven-debt-1099C-lncome-tax-3513.php)



              (       (https://blogs.credikords.corn/2017/01/ore-
              millennlals-really-shunning-credll-cords.php)
                                                                                                                                                                         >
                                                                                                                             (https;//blogs.credltca~ds.com/2017/01/fanlastic-
              Prevlous Post                                                                                                           crndlt-odvice- youro-not-following.php)
              (https;//blogs.credltcards.com/2017/01/are~                                                                                                Next Post
              millennials-really-shunning-credit-                                                                         (https://blogs.credltcards.com/2017/01/fant, ·
              ca rds.php)                                                                                                  credit-advice-youre-not-following.ph p)
              ... ---·~···' ~-·-· . ·····-·-~···..·-·····--····-·· ·"· ......
                                                                            ~,   ~···.. ·····---- . ·-----,. ... __ ...
                                                                                                             ,


                  JOIN THE DISCUSSlON
              1
                  We encourage an active and Insightful conversation among our users. Please help us keep our community civil and
                  respectful. For your safety, we ask that you do not disclose confidential or personal information such as your bank
                  account numbers, social security numbers, etc. Keep In mind that anything you post may be disclosed, published,
                  transmitted or reused.
                  The editorial content on CredltCards.com (http://CredltCards.com) Is not sponsored by any bank or credit card
                  Issuer. The Journalists In the editorial department are separate from the company's business operations. The
                  comments posted below are not provided, reviewed or approved by any company mentioned In our editorlal
                  content. Addltlonally, any companies mentioned In the content do not assume responsibility to ensure that all
                  posts and/or questions are answered.




                                                                                                                                                                         qJ/1~
                                                                                                                                                                             !·   .


                                                                                                                                                                             '
                                                                                                                                                                             '
                                                                                                                                                                     ,       I
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 58 of 75 PageID: 229
        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 51 of 65 PageID: 57
        GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 50 of 63 Trans ID: LCV2020177845




                                                                                                              {)fft.' ft.. 3 0
                                                                                                                      Co t,/,~f:Q c,   ~ t~ ~~.rt



                                                                                         Poounruk
                                                                                           Here




                                                                                                    .     .
         SENDER:    COMPLETE 71-IIS SEciicm' . f ..' . , ,•'" •:.,'· :' '.COMPLEEU, '(HJS SJ:CT/0('1 ON OEllVERY' · ... . , .·
          ~ ~  0   ;   >   I   -)   ,   o   I   j   .~   I   .. /,- ', ··:t•
                                                                    ,   ,   -,-I... . .
                                                                                 •   -        , . '.: .            -,.• .·,'
         • Comfilete Items 1, 2, and 3,
         • Print your name and address on 'the reverse
            so that we can return the oard to you.                                         ,
         • Attach this card to the back of the mallpl&oe,
           or on the front If space permits,




         PS F'orm 3811, July 2015 PSN 753()..02-000·9053                                                Domestic Rel um Receipt ,
                                                                                                                          ..   ... I




                                                                                                                                       -
                                                                                                                                       \.~/ t3
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 59 of 75 PageID: 230

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 52 of 65 PageID: 58
          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 51 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 6
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 60 of 75 PageID: 231

          Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 53 of 65 PageID: 59
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 52 of 63 Trans ID: LCV2020177845


                                                           THE LAW OFFICES OF
                                                    LEE M. PERLMAN
                                        1926 GREENTREE ROAD. :.~ :'l'E ,JO. CHERRY HILL. NEW JERSEY 08003
                                                  Telephone (&5,   • ;"!. Facsimile (388) 635-5933
                                                  www.ne:.-,·• ,:1 ~,;;ybanJa.~:·'': .•. r• · •r
     LEE M. PERLMAN
     AMYL.KNAPP
     HEIDI R, SPIVAK•


       MARY CATHERINE DOHERTYb                                                                       BURLINGTON COUNTY OFFICll:
       SYLVIA VARANOu                                                                                        137 High Scree1
       CATHERINE FLETCHER•                                                                                   Mt. Holly, NJ 08060
       RENEE BARRY•
     , KRISTEN IAROSSJ•
       JOHN PREhlCH(>                                                                                OCEAN COUNTY OFFICE:
       KRISTEN c.r. PERLMAN. M.6.A. +                                                                        200 Mail, Stteel
                                                                                                             Toms River, NJ 08753
                  IN 1'£NNSYLVANIA
                   UPTCY I\SSI STAIIT




      Via Fax: 336+733+2314                                                                   June 03, 2019

     BB &TBank
     Mr. Christopher L. Henson
     President & Chief Operating Officer
     200 West 2nc1 Street         ·
     Winston - Salem, North Carolina, 27101

     Dear Mr. Henson:

      First, apologies for imposing on you and please accept my intrusion as being from one executive
      to another in need of help. rm in touch on behalf of our client, John Gericke, who lives at 248
      Hampshire Drive in Deptford New Jersey, 08096.

      We have a problem and after roughly a year of exchange with the Special Assets/ Recovery
      Group of BB&T in Roanoke Virginia and little to No response from them we are frustrated. V e
      have sent letters, emails, faxes and had phone conversations, only to get the same response; " ...
      are reviewing & will provide a written reply" To date, No Reply?

      So as not to burden you, I have enclosed only two pieces of correspondence of the many we ~ mt
      and believe the earlier letter dated August 16, 2018 provides background and should give you an
      idea of the issue. The other, most recent dated April 30, 2019.

      We are asking if you or a staff member might intervene and help resolve?

      Thank You.



      Cc: enclosure
                                                                                                                                ---- -·
        John Prebkh,Financial Analyst                                Phone:856+751+4224·
        Law Offices of Lee M. Perlman                                Fax:856+751+4226
        1926 GreenTree Rd. Suite 100                                 Email:jprebich@newjerseybankruptcy.com'
        Cherry Hill New Jersey, 08003                                web:.www.newjerseybankruptcy.com      \                        0/ \ l
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 61 of 75 PageID: 232

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 54 of 65 PageID: 60
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 53 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 7
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 62 of 75 PageID: 233

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 55 of 65 PageID: 61
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 54 of63 Trans ID: LCV2020177845

                                                        THB LAW OFFICES OF
                                                 LEE M. PERLMAN
                                      1~26 GREl!NmBS ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
                                                Tclepl,ooe (8Su) 751-4224, Facsimile (888) 635-5933
                                               www.newjerseybankruptcy.com
     LEE M, PERLMAN
     AMYL. KNAPP
     Hmot R.SPIVAK•


     MARY CATHERIN£ DOHERTYn                                                                llURLINOTON COUNTY OF'll'ICE:
     SYLVIA VARAN011                                                                                 l37 Hlglt Stree1
     CATHERINE FLETCHER•                                                                             Mt Holly, NJ 08060
     RENl!:E BARRY•
     KRIST£N IAROSSI'
     JOHN PREUICH~                                                                          OCEAN COUNTY OFFICE:
     KRISTEN C.P. PERLMAN, M.B.A. +                                                                 200 Main Slreel
                                                                                                      Toms Ri,er, NJ 087S3




      Mr. Christian Wober
      Branch Banking & Trust Company
      Senior Vice President                                                                                  \.   \),..}   \(
      Special Assets Recovery
      PO Box 1489                                                                                            '1 ~\( s
      Lumbel'ton North Carolina, 28359+1489
                                                                     D") " '1 ,:::
      Dear Mr. Wober.                                                (), { ?-\.l        lk. W~        =
      We received your reply to our inquiry on June 22,2019 in a letter dated April 26, 2019?
                                                                 ·                       e,l 1:>t
      First, the debt BB&T has recorded and attached to the Lien is $244,248.49, inherited in an
                                                                                                                  5" w\Lf
      Acquisition. DD&T, however issued two (2) 1099-C's totaling $398,855.60?

      We again enclose certain information about the IRS ruling change to code 6050P and now
      request BB&T please provide us all supporting details behind the debt. If you prefer we involve
      the IRS or your new partner, Sun Trust, we are happy to follow that course.

      Please let us know how you want to proceed.

      Thank You.


      Cc: enclosure w/copy to Christopher Henson
      Winston Salem




       John Prebich,Finandal Analyst                            P,hone:856+751+4224
       Law Offices of Lee M. Perlman                            Fax:856+751+4226
       1926 GreenTree Rd. Suite 100                             Email:jprebich@newjerseybankruptcy.com
       Cherry Hill New Jersey, 08003 ·                          web: www.newjerseybankruptey.com \ (                            I;
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 63 of 75 PageID: 234

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 56 of 65 PageID: 62
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 55 of 63 Trans ID: LCV2020177845




             COMPLAINT
              EXHIBIT 8
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 64 of 75 PageID: 235
               Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 57 of 65 PageID: 63
                       GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 56 of 63 Trans ID: LCV2020177845


                                                                                                  THE LAW OFFICES OF
                                                                                        LEE M . PERLMAN
                                                                         192(, CIU' t'NTRl'l' ROAD, sum, ]!XI. CJ-fl'RRY 1-!ILL, NL:11' JERSEY o,nu~
                                                                                     T,•l,•pl1<111,• (t,'%) ;_; 1.u2~. r,..·,,mili•(t:56 l 7~ 1. 4:)21,
                                                                                                 ~Y'-,:~~·~]~~ \ j~·.t:.;i(~yJ.~~~.\ ~11:!p, \f !'.~,.)~l)l

     I. EE M, l'l:l(LMM<                                                                                                                                                               MICllAHI. AlH.lm ,
     AM\' I .. IINAl'I'



     MA It)' CATHt;HJNE ll()HUllTY,.\                                                                                                                         OllltLING'l'ON COUNT\' <Wl'ICI\:
     SYLVIA 1',\IU~(U                                                                                                                                                            I .l ; Hiel1 SltM
     C,ITIIF.IUNF. fl.ls'l'Clll,tt-•                                                                                                                                             M<. Ii,%·. NJ utlO/>O
      llF.Nl!.I\ IIAfutY•
     1(1\ISTl!N IAIU)!,Sf'
     ,JOHN l'llElllCl·I•~                                                                                                                                     OCRAN COUN'I'\' OFl'ICR:
      l<IUS'l'l!N l',I'. l'l!!U.MAN, M.ll.l\. +                                                                                                                                     2JO Moiu S1,w1
                                                                                                                                                                                    2'... f ltlUr. Su)1~) n
      ' •,: ~0.11 :: .:i; ·,M)l,,·r..·,:,,·. t \.1:,t:,                                                                                                                             Tu1ll:i.· l~i""·'*'· NJ rnn:t1
      : · 1Yrti ti-t,, ,~1,._., 1·•· ·: .....
      · : :: \' ,, ...1,.1.·, 1
                                                    ~,~r \:\'1
       , · ,:t, 1-·f :,e"'. ..-t .. - •!,:;: - •   ,· .·-..111~•.H•·I~
      ·HI'• , ....• 1 ~I \ '-.\!:1 \! ~


      VIA FIRST CLASS MAIL
                                                                                                                                                                                   l'LliAS& ll!ll'L Y TO;
                                                                                                                                                                                  CHl,ltl\Y Hll,L Or-FICt,




                                                                                                 CASH RECEIPT



      CLlENT NAME:.~ h n-                                                                 G-e \ l ('                   ¥:..e

      DATE r Am: ..                                                          L
                                                         ::1. La.J \!o·-···---..·----


      AMOUNT PAID: -~~--_L) Q(}Q C.,Q$0........-·
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 65 of 75 PageID: 236

        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 58 of 65 PageID: 64
         GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 57 of 63 Trans ID: LCV2020177845




              COMPLAINT
               EXHIBIT 9
      Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 66 of 75 PageID: 237
                         Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 59 of 65 PageID: 65
                             GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 58 of 63 Trans ID: LCV2020177~                                                                             _
                                                                                                                                           1111 R;: ~~~t~~~&811 II
                           Department of the Treasury                                                                                      Notice..               W4



              "
                                                                                                                                           -----"----..'-"----'----.-_"""-···· , .... ···
                           lntemal Revenue Service                                                                                         Tax Vear               2.01 S
                           Fresno, CA 93888-0025                                                                                           Notice dat~            December 2, __
                                                                                                                                                                              20_19_ _
              IRS                                                                                                                          Sod!tl Security number -                    =
                                                                                                                                           To contact us          800-829-0922
                                                                                                                                           Your <:alier ID        617088
                          246&01.J08636.22s1s2.96og 1 An 0.,12 954                                                                         Page 1 of 6            9H
                          1I1p Ill Il,11111 llhJ1111111111lllnlllli11 •11 III II ,I 191 II Ill 11,I


                         JOHN & BARBARA GERICKE
                         248 HAMPSHIRE DR
                         DEPTFORD NJ 08096-4205
   l:1690'7




              You have abalance due for 2018
              Amou.nt due: $59,269.46.
              Our records show you have unpaid taxes and/or                          Billing Sun'imary
              penalties and Interest on your December 31,
              2018 Form 1040.                                                        Tax you.owed                                                                             $51,381.00
              If you already have an installment or payment                          Payments and credits                                                                      ·6,245.00
              agreement in place for this tax year, 1he11                            Fallure-to·lile penal.!Y                                                                  10, I 55.60
              continue with that agreement.                                          f.2J~ to pay eroper estimated taX pen~---·~---··--------27_6_.oo_
                                                                                     ~!ure-to-eay penalty         ··---·-~·~······                                                1,805.44
                                                                                     Interest charges                                                                             1,896.42
                                                                                     Amount due by D~cembGr 23, 2019                                                          $59,269.46




                                                                                                                                                                       Continued on back..



    ·.ftl1 · ---·· --·--.------...
-------1RS··-              ··· . . ·______. ---... -··-·--·--·-
                                                        · ··                         ~~~~!:s~:~R~t~ICKE                .. •
                                                                                     DEPTFOl\t> .NJ.. oi®6·4205 . ·--·--- .. •••. . . •.
                                                                                                                                           ~:::;: date
                                                                                                                                           -SocTarsewrlfy numbe
                                                                                                                                                                  ~:;:mber-2, 2019.
                                                                                                                                                                               - -.-....-...--.........-

                                                                                     • Make your <he<:k or money order payable to the United States Treasury.
              1111 J«U,~Pl!MMll                                               111    • Write your social securlry number (I 79·94-1597), the taK year (201 S), and the form
                                                                                       number 0040) on your payment and any correspondence.
              Payment
                                                                                     Amount due by December 23, 2019
                                                                                                                                                       I.
                                                                                                                                                                           $59,269,46'        I
                  INTERNAL R~VENUE SERVICE
                  FRESNO, CA 93888-0419
                  111111,III11h1•11111I1l11ll•1•'III 111Ul 111·u1lllll u1lm1 llll1


              17934lb97 VN GERI ~DO 201812 b70 0000~926946
    Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 67 of 75 PageID: 238
             Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 60 of 65 PageID: 66
                GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 59 of 63 Trans ID: LCV2020177845

                                .       .                                          111111~~11~811 '111
                                                                                  Notice ·                 (P fll
                                                                                  Tax Vear                 2018
                                                                                  Notice date             December 2, 2019
                                                                                  ~.oclal ~ecotlty number - - - - - -
                                                                                  Page 2 nf 6              9H


      What you need to know                 If you are a debtor in a bankruptcy case, this notice is for your information
                                            only and ls not Intended to seek payment outside of the bankruptcy
                                            proc.e~s of taxes due before y1Ju filed your petition. You will not receive
                                            another notice of the balance due while the automatic stay remains lo
                                            effec.t.

      What you need to do Immediately       If you agree with the amount due and you're not working with an IRS
                                            representative
                                            • Pay the amount due of $59,269.46 by December 23, 2019, to avoid additional
                                               penalty and Interest charges.
                                            • Pay onllne ar mall a check or money order with the attached payment stub. You can
                                               pay Ot'llin8 now at WWW,it'S.QOV/payments.
                                            If you dlsa.gree with the amount due
                                            Call us at 800-829-092 2to review your account with a representative. Be sure to have
                                            your a~count Information available when you calt                             ,
                                            We ll assum~ ·you agree with the information in this notice ir we don't hear from you.
                                                1




      Payment options                       Pay electronically
                                            We offer secure payment optionsso you can pay online, by phone, or using your moblle
                                            device and the iRS2Go 8pp. You can pay from your bank account free of charge or by
                                            debit or C<edlt card for afee charged by the card processors, not the IRS. Vi$lt
                                            lrs.gov/payrnenls to view all your optlons.
                                            Set up a payment plan
                                            If you can't pay the lull amoum you owe. pay a5 much as you can now and make
                                            arrangements with us to pay over an e:x.tended time, You may be able to set up a
                                            payment plan Including an installment agreement. Visit lrs.gov/opa to apply.




•
      Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 68 of 75 PageID: 239
                        Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 61 of 65 PageID: 67
                            GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 60 of 63 Trans ID: LCV2020177845
                                                                                                        111115: ~~!f~FJ.tift;ll 111
                                                                                                        Notice        ----CPl4
                                                                                                        T.m Yi:!at                2018
                                                                                                        No1ice date               Dt,ember 2, 2019
                                                                                                       ~~Sl!!ity numb_!!..-::.=...-
                                                                                                        Page 3 of 6               9H

            Payment options - continued
                                                               Consider an offer in compromise
                                                               An offer In compromise allows you to setUe your tax debt for less than the full amount
                                                               you owe. You can use the Offer i11 Compromise Pre-Qualifier tool at lrs.gov/olc to see if
                                                               you quallfy arid calculate a preliminary offer amount Visit lrs.9ov/payments/offer-ln-
                                                               compr6mlse for rnore lnformati\'Jri about this program.
    26907
                                                               View -your account Information
                                                               You can access your accoLlt'lt online to view your amount owed, make a payment
                                                               review your payment his10ry, get a transcript of your tax records, and view key return
                                                               Information from your most recent tax year as origi11a\ly filed. Visit lrs.gov/accou,n to
                                                               vlewyour account online.

            If we don't hear from you                          Pay $59,269.46 by December 23, 2019. to avoid penalty and lr1teres1 charges.


            Penalties                                          We are required by law to charge any applkab~ penalties.

            Failure-to-file
                                             _ _M_c=nm=sl"'"011........._ _ _ _~Un=pa.....,
                                                                                     ld .....
                                                                                          ~JIIOUl\----t_ _ _ _ _~~en~rn~                             Amwnt
            09/15/2019                                    OS                     $45, 136.00                          4.50%                    Sl0, 155.60
            Total fallu,e•to-file                                                                                                             $10,155.60
                                                               We assess a 5% monthly penalty for filing your return late for each month or pan of a
                                                               month the return Is late, for up to 5 months. When a penalty for paying late applies for
                                                               the same month, the amount of the penaltY for filing late for that momh Is reduced by
                                                               the amount of the penalty for paylng late for that month. The penalty for paylng late is
                                                               1/2 %for each month or part of amonth. We base the monthly penalty for filing late
                                                               on the 1ax required to b~ shown on the return that you didn't pa~ by the original return
                                                               due date, without r~gard to eKtensions. we base the monthly periahy for paying late
                                                               on the net unpaid wx at the beginning of each penalty month following the payment
                                                               due date for that tax. When an income tax return ls more than 60 days lale, the
                                                               minimum penalty is $210 or 100% of the tax required to be shown on the return that
                                                               you dldn 't pay on time, whichever Is less.
                                                               (ln1ernal Revenue Code section 6651)
.                                                     . ... Note: The..penalty amount shown here inaydrrterfromthearifounfitiowri on PageT·,------~·
                                                               The computation shown here m~y include late payrnent penalty on amounts due before
                                                               the adjustment.




                                                                                                                                       Contlnued on back...
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 69 of 75 PageID: 240

               Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 62 of 65 PageID: 68
                GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 61 of 63 Trans ID: LCV2020177845

                                                                                                     1111   •~~m•m1111.

  Failure to pay ~roper estimated tax                       Dtiaiption                                                                          A~io<J~t
                                                            Total failur~ to pay proper estimated lilX                                       $2 76,00
                                                            When .you don't pay enough taxes due for the year wlth your quarterly estlma,ed rax
                                                            paymen rs, we charge a penalty for not properly estlrnath1g your tax. For Information
                                                           ·about estimated tax requlrem,mts, download Instructions for Form 2210 or Tax
                                                            Withho1ding and Estimated Tax (Publication 505) from www.lrs.gov or call us for a
                                                            copy. {Internal Revenue ~ode seCTion 6654)
                                                            Note: The penalty amount shown here may differ from the amount shown on Page 1.
                                                            The .computation shQwn here may include late payment penalty on amounts due before
                                                         · the adjustment.

  &,ilure1Q:P.~------~------.······---·-..···--------·--·---·-·----..
  :;.;:Da~[e'-::rec~t;.ie:;;:d'-:.----------.....;..----'M<l~fllh~1~l~t:::_&------·--->L~ld•MOUlll - ----~---- PtiiillJ r111-,----~-A-nlllll-nt
  12115/2019                                           08                     $45,136.00                       . 0.50%                   ..$1,805.44
  Total htllure·to-pay                                                                      ·-~------·-· - - - - - - -$1,805,44
                                                                                                                       ---
                                                            We assess a ·112% monthly penalty for not paying the tax you owe by the due date. We
                                                            base the month~/ pe11alty tor paying late on the net llnpald tax at the beginning of
                                                            each penalty' month following me payment due date for that tax. This penalty applies
                                                            eVf!ll If you filed the re tum on tlme. We charge the penalty for each month or part of a
                                                            month the payment Is late; however, the p~nalty can't be more tha~ 25% In total.
                                                            • The due date !or payment of the ta)( shown on a return generally is the return due
                                                              date, whhout regard to extensions.
                                                            • TM due date ro, paying Increases In taK Is within 21 days of the date of our notice
                                                              dem~ndin9 payment (1'0 business days If the amount lo the notice is $100,000 or
                                                              more).
                                                            If we issoe a Notice of Intent co Levy and you don't pay the balance due within 10 days
                                                            of the date of che notice, the penaltY for paying late increases to 1%per month. For
                                                            individuals v1ho filed on time, the penalty decreases to 1/4% per month while an
                                                            approved Installment a,greement with the IRS Is In effect fo, payment of 1hat tax.
                                                            (!nterhal Revenue Code section 6651)
                                                            Note: The penalty a,Munt shown here may differ from the amount shown on Page 1.
                                                            The computation shown here may Include late payment penalty on amounts due before
                                                            the adjustment.
       Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 70 of 75 PageID: 241
                       Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 63 of 65 PageID: 69
                          GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 62 of 63 Trans ID: LCV202Q17781~!')~~ftpll                                                                         II
                                                                                                                         1111 ffl ~~Cn!~P.Tmt'i1'
                                                                                                                        ....,,,._________           _________
                                                                                                                                            _,.,.,.,,

                                                                                                                        Notice                          CP14
                                                                                                                        Tax Vear                        2018
                                                                                                                        N'otfc;d.rte·----D-ec-em_b_er-2-,2-0-19--
                                                                                                                        Soclal Security
                                                                                                                        Page 5 of 6
                                                                                                                                                n~----- 9H

            Penalties - continued
            Removal or reduction of penalties                               We understand that circurn~ances-such as a serious mness or Injury. a famny
                                                                            member's death, or loss of financial records due ro natural disaster-may make it
                                                                            difficult for you to meet your taxpayer responsibility in atimely manner.
                                                                            We can generally process your request for penalty removal or reduction quicker If you
                                                                            contact us at the number Usted above with the followtng Information:
                                                                            • Identify which penalty charges you would like us to reconsider (e.g., 2016 late filing
   2~6907
                                                                                penalty).
                                                                            • For each penalty charge, explain why you believe I{ should be reconsidered.
                                                                            If you write us, include a signed statemem and supporting documentation for penalty
                                                                            abatement (equest.
                                                                            We'll review your statement and let you know whether we accept your explanation as
                                                                            reasonable cause to reduce or remove the penalty charge(sJ.
            Removal of penalties due to erro"eous written                   If you were penalized based on written advice from the IRS, we wlU remove the penally
            advice from the ms                                              if you meet the following criteria;
                                                                            • You wrote us asking for written advice on a speciOc Issue.
                                                                            • You gave us adequate and accurate Information.
                                                                            • You received written advice from us.
                                                                            • You relied on our written advice and were penalized based on that advice.
                                                                            To request removal of penalties based an erroneous written advice from us, submit a
                                                                            completed Claim for Refund and Request for Abatement (Form 843) to the address
                                                                            shown above. For a copy of the form; go to \W/VJ.lrs.gov or call BOO·TAX·FORM (800·
                                                                            829·3676).


            Interest charges                                                We are required by law to charge interest when you do not pay your liabllity on time.
                                                                            Geneially, we calculate imerest from the due date ol your rewm (regardless of
                                                                            extensions} until yo\J pay the amount you owe In fu II, including accruecj Interest and
                                                                            any penalty Charges. Interest on some penalties accrues from the date we notify you of
                                                                            the pellalty until it is paid in full. Interest on other pen~liies. such as fail1Jre to flle a tax
                                                                            return, starts from the due date or extended due date of the return. Interest rates are
                                                                            variable and may change quarterly. {\f1ternal Revenue Code section 6601)
--- ·---· -··-··- -----·--···-- "-···-------····-·--···- ,:.__---~------h· _,._Note: The internst amount shown here. m~jlffer_f~om the am_.Q~Q!.show:n_2!_)_Page__~-- --· . __
                                                    )~;    ·.               The computation shown here may indllde interest charges on amounts due before the
                                                      '                     adjustment.
            Periild                                                  Oay1        lnttrut Cltt   •   lnNre11 f,«or                   Amo;ur11 due                       ln11m1 dmge
            04/15/2019-06!3012019                                     76             6.0% 0.012570476                             $55, 291.60.;.___ _ __.,.=;tc';-69c'i:5.':"70-4
            06/30/2019- 12/0V2019                                                    5.0% 0.0214S8413                              SS,986.64                      1,201.38
            Total Interest                                                                                                                                              S1,896.42
                                                                            We multiply your unpaid tax, penalties, and interest (the amount due) by the Interest
                                                                            rate factor to determine the interest doe.




                                                                                                                                                               Continued 011 back...
          Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 71 of 75 PageID: 242
                                Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 64 of 65 PageID: 70
                                       GLO-L-000112-20 ~_1/27/2020 12:25:24 PM Pg 63 of 63 Trans ID: LCV2020177845

                                                                                                                                                                                        1111 M~~~~~ICII Ill·
                                                                                                                                                                                        Tax Year                                J018
                                                                                                                                                                                        Notice date                             December 2, 20\9
                                                                                                                                                                                        Soc.l!I Security number----
                                                                                                                                                                                        t>age 6of 6                             9H

               Additional information                                                                                    • Visit www.irs.gov/cp14
                                                                                                                         • -for tax ~orms, lnsuuctlons, and publications, visit www.frs.gov or call
                                                                                                                            800-TAX·FORM (800·829-~676),
                                                                                                                         • P~tng onllne ls oonveniem, secure. aod ensures timely receipt of your pavment ro
                                                                                                                            pay your taxes onllne or for more Information, go to www.lrs.gov/payments.
                                                                                                                         • You,can contact us by mall at the address at the top of the first page of this notice.
                                                                                                                            Be sure to Include your Social Security number and the tax year and form number
                                                                                                                           you are wriiing about.
                                                                                                                         • Keep this notice -for your records.
                                                                                                                         If you need assistance, please don't hesitate to contact us.




                            ~--...... ...
- ----- -- ....~..·--·--- ...       ,.. ~-~   -·- -"--···..-...·--- ....·---.··--···-·- ··-...-··· _____...._.. - .~....·....··-·   ··-·-   --•''-·   ·-·--·-·~.... ---..-.~ ··~ . .-
                                                                                                                                                                  ,_
                                                                                                                                                                                        ..    ~ -~~   ••-•••-•••,.A,- • ••••••••••----.,-.,., - ·. ---.,• ~ - ~ - ••• ••••••-• ,, .••-•,.




  -
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 72 of 75 PageID: 243

         Case 1:20-cv-03053 Document 1-2 Filed 03/19/20 Page 65 of 65 PageID: 71
           GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 1 of 1 Trans ID: LCV2020177845




                             Civil Case Information Statement


     Case Caption: GERICKE JOHN VS TRUIST                     Case Type: OTHER consumer claims
     Case Initiation Date: 01/27/2020                         Document Type: Complaint with Jury Demand
     Attorney Name: LEWIS G ADLER                             Jury Demand: YES - 6 JURORS
     Firm Name: LEWIS G. ADLER                                Is this a professional malpractice case? NO
     Address: 26 NEWTON AVENUE                                Related cases pending: NO
     WOODBURY NJ 08096                                        If yes, list docket numbers:
     Phone: 8568451968                                        Do you anticipate adding any parties (arising out of same
     Name of Party: PLAINTIFF : Gericke, John                 transaction or occurrence)? NO
     Name of Defendant's Primary Insurance Company            Are sexual abuse claims alleged? NO
     (if known) : Unknown




      Do parties have a current, past, or recurrent relationship? YES

      If yes, Is that relationship : Other(explain) Bank lender

      Does the statute governing this case provide for payment of fees by the losing party? YES

      Use this space to alert the court to any spedal case characteristics that may warrant Individual
      management or accelerated disposition:



      Do you or your client need any disability accommodations? NO
              If yes, please identify the requested accommodation:



      Will an interpreter be needed? NO
               If yes, for what language:


      Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? YES




      1certify that confidential personal identifiers have been redacted from documents now submitted to the
      court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

      01/27/2020                                                                                  /s/ LEWIS G ADLER
      Dated                                                                                                   Signed
        Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 73 of 75 PageID: 244

                            Case 1:20-cv-03053 Document 1-3 Filed 03/19/20 Page 1 of 1 PageID: 72
 '1S 44 (Rev. 12/07, NJ 5/08)                                                   CIVIL COVER SHEET
 The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as provided
 by I~   rules ofcourt. This form. approved by the Judicial Conference of the United States in September 1974, is requl!ed for the use of the Clerk ofCourt for the purpose of initiating
  the c1vtl docket sheet. (SEE INSTRUCTIONS ON THE REVERSE Of THE FORM.)

 I. (a) PLAINTIFFS                                                                                               DEFENDANTS
John Gericke, Individually and on behalf of All Individuals similarly                                             Truist d/b/a or f/ k/a Branch Banking and Trust Company
situated,                                                                                                 a
       (b)    County of Residence of First Listed Plaintiff              _G_lo_u_c_e_s_t_e_r_ _ _ __             County of Residence ofFirst Listed Defendant                      North Carolina

       (c) Attorney's (Firm Name, Address, Telephone Number and Email Address)
                                                                                                                          NOTE: IN LAND CONDEMNATION CASES, USE 11-fE LOCATION OF THE
Lewis G . Adler, Esq.                                                                                                            LAND INVOLVED.
26    Newton Avenue
                                                                                                               Attorneys (If Known)
Woodbury, NJ   08096
(856) 845-1968                                                                                                   Diane A . Bettino, Esquire
IP. .                                                                                                           Reed       Smith LLP
   ll. BASIS OF JURISDICTION                              (Place an ''X" in One Box Only)             Ill. CITIZENSHIP OF PRINCIPAL P ARTlES(Placc an "X" in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                               and One Box for Defendant)
 0 1     U.S. Govemmcnl                     0 3 Fedcral Question                                                                       PTF           DEF                                                 PTF       DEF
            PlaintiCf                                (U.S. Government Not a Party)                       Citiz.en of This S1a1e          D'I: I       O          Incorporated or Principal Place         O 4       0 4
                                                                                                                                                                 of Business In This S1are

 0 2      U.S. Govcmment                    l!l 4 Diversity                                              Citizen of Aoother Slate        0 2          0    2     Incorporated and Principal Place         0
             Defendant                                                                                                                                              of Business In Aoothcr Srate
                                                     (Indicate Citizenship of Parties in Item Ill)
                                                                                                                                         0       3    0    3     Foreign Nation                           0    6   0   6

  JV NATUREOFS UlT                          (Place an ''X" in One Box Onlv)
 I           CONTRACT                                              TORTS                                    FORFEfTUREIPENALTY                            BANK~     ,v ..   y                 OTKER STATUTES                 I
  0 110 Insurance                           PERSONAL l.NJURY                 PERSONAL rNJURY             0 610 Agriculture                       0 422 Appeal 28 USC 158               0    400 State Reapportionment
  O 120 Marine                         0     31 O Airplane                 0 362 Personal Injury -       0 620 Other Food & Drug                 0 423 Witl1drawal                     0    410 Antitnist
  0 130 Miller Act                     0     315 Airplane Product                Med. Malpractice        0 625 Drug Related Seizure                   28 use 151                       0    430 Banks and Banking
  0 140 Negotiable lnstnunent                    Liability                 0 365 Personal Injury •              of Property 21 use 881                                                 0    450 Commerce
  0 150 Recovery ofOverpayment         0     320 Assaul~ Libel &                 Product Liability       0 630 Liquor Laws                         vu,wo;RTY RI'""''"                  0    460 Deportation
         & Enforcement ofJudgment                Slander                   0 368 Asbestos Personal       0 640 R.R. & Truck                      0 820 Copyrights                      0    470 Racketeer Influenced and
  0 ISL Medicare Act                   0     330 Federal Employers'              Injury Product          0 650 Airline Regs.                     0 830Pateot                                    Conupt Organizations
  O 152 Recovery of Defaulted                    Liability                       Liability               0 660 Occupational                      0 840 Trademarlc                      0    480 Consumer Credit
         Student Loans                 0     340 Marine                     PERSONAL PROPERTY                   Safety/Health                                                          0    490 Cable/Sat TV
         (Exel. Veterans)              CJ    345 Marine Product            0 370 Other Fraud             CJ 690 Other                                                                  CJ   810 Selective Service
  0 153 Recovery of Overpayment                  Liability                 0 371 Truth in Lending                      ,._,u                         ~-   '4         "M                0    850 Securities/Commodities/
         of Veteran's Benefits         0     350 Motor Vehicle             0 380 Other Personal          0 710 Fair Labor Standards              0 861 HlA (1395ft)                              Exchange
  0 160 Stockholders' Suits            0     355 Motor Vehicle                   Property Damage               Act                               0 862 Black Lung (923)                0    875 Customer Challenge
  Ii{ 190 Other Contract                          Product Liability        0 385 Property Damage         0 720 Labor/MgmL Relations              0 863 DIWC/DIWW (405(g))                        12 use 3410
  0 195 Contract Product Liability     0     360 Other P=oal                     Product Liability       0 730 Labor/MgmtReportiog               0 864 SSID Title XVI                  0    890 Other Statutory Actions
  0 196 Franchise                                lniurv                                                       & Disclosure Act                   0 865 RSI (405fg))                    0    89 l Agricultural AC!$
 I       REAL PROPERTY                         CIVIL RIGHTS              PRISONER PETITIONS              0 740 Railway Labor Act                   FEDERAL TAX SUITS                   0    892 Economic Stabilization Act
  0 210 Land Condemnation              0     441 Voting                 0 5 IO Motions 10 Vaca1c         0 790 Other Labor Litigation            0 870 Taxes (U.S. Plaintiff           0    893 Environmental Matters
  0 220 Foreclosure                    0     442 Employment                   Scn1ence                   0 791 Empl. Rel Inc.                          or Defendant)                   0    894 Energy Allocation Act
  0 230 Rent Lease & Ejectmeot         0     443 Housing/                  Habeas Corpus:                      Security Act                      0 871 IRS-Third Party                 0    895 Freedom oflnfonnation
  0 240 Torts to Land                           Accommodations          0 530 General                                                                  26 use 7609                               Act
  0 245 Tort Product Liability         0     444 Welfare                p 535 Death Penalty                    IMMlGRATlON                                                             0    900Appea1 of Fee Determination
  0 290 All 0 11,cr Roal Property      0     445 Amer. w/Disabi~ties - b 540 Mandamus & Other            0 462 Naturalization Application                                                       Under Equal Access
                                                Employment              b 550 Civil Rights               O 463 Habeas Corpus -                                                                 to Justice
                                       0     446 Amer. w/Disabilities - b 555 Prison Condition                Alien De1aioee                                                           0    950 Constirutionality of
                                                Other                                                    0 465 Other Immigration                                                               Stale Statutes
                                       0     440 Other Civil Rights                                             Actions




     V. ORIGIN                  (Place an "X'' in One Box Only)                                                                                                                                        Appeal to District
     0 I Original           a    2 Removed from              O       3 Remanded from                 0 4 Reinstated or O 5 Transfe~ from O 6 Multidistrict                                   a       tidge from
                                                                                                                                                                                                  7 JMagistrate
          Proceeding                 State Court                           Appellate Court                Reopened                  ano~r distnct                         Litigation
                                                                                                                                    S        I                                                         Jud ment
                                               Cite the U.S. Civil Statute under which you are tiling (Do not cite jurisdictional statutes unless diversity):

     VI. CAUSE OF ACTION                       Brief description of cause:
                                                1-'lamt1tt alleges v 1olat1ons ot the New Jersey c..;onsumer t-raud                                   Act and the I ruth in c..;onsumer c..;ontract
     VII. REQUESTED IN                         0    CHECK IF llflS IS A CLASS ACTION                         DEMAND$                                           CHECK YES only if demanded in complaint:
          COMPLAINT:                                UNDER F.R.C.P. 23                                                                                          JlJRY DEMAND:                  ~ Yes       O No
     VIII. RELATED CASE(S)
                                                   (See instructions):
                                                                           JUDGE                                                                     DOCKET NUMBER

             Explanation:



     DATE

      03/19/2020
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 74 of 75 PageID: 245

         Case 1:20-cv-03053 Document 1-4 Filed 03/19/20 Page 1 of 2 PageID: 73




                   81,7('67$7(6',675,&7&2857)257+(
                          ',675,&72)1(:-(56(<

                                                   
    -2+1*(5,&.(,QGLYLGXDOO\DQGRQ             &LYLO$FWLRQ1R
    EHKDOIRI$OO,QGLYLGXDOVVLPLODUO\          
    VLWXDWHG
                                                 
                        3ODLQWLIIV
                                                 
                  Y
                                                            &(57,),&$7,212)
    758,67'%$25).$%5$1&+                                   6(59,&(
                                                                         
    %$1.,1*$1'75867&203$1<
    DQG-2+1'2(6
    
                        'HIHQGDQWV
           
    
          ,KHUHE\FHUWLI\WKDWRQWKLVGDWHDVFRXQVHOIRU7UXLVW%DQNIRUPHUO\NQRZQ

    DV %UDQFK %DQNLQJ DQG 7UXVW &RPSDQ\ ³%% 7´  DV VXFFHVVRU E\ PHUJHU WR

    6XVTXHKDQQD%DQN FROOHFWLYHO\³7UXLVW%DQN´  LPSURSHUO\QDPHGDV³'HIHQGDQW

    7UXLVWGEDRUIND%UDQFK%DQNLQJDQG7UXVW&RPSDQ\´ ,FDXVHGWREHILOHGYLD

    HOHFWURQLFILOLQJWKHIROORZLQJGRFXPHQWVZLWKWKH8QLWHG6WDWHV'LVWULFW&RXUWIRU

    WKH'LVWULFWRI1HZ-HUVH\

              1RWLFHRI5HPRYDOWRWKH8QLWHG6WDWHV'LVWULFW&RXUW

              &HUWLILFDWLRQRI'LDQH$%HWWLQR(VTXLUH

              &LYLO&RYHU6KHHWDQG

              7KLV&HUWLILFDWLRQRI6HUYLFH
Case 1:20-cv-03053-RMB-AMD Document 16-9 Filed 07/13/20 Page 75 of 75 PageID: 246

         Case 1:20-cv-03053 Document 1-4 Filed 03/19/20 Page 2 of 2 PageID: 74



          ,KHUHE\FHUWLI\WKDWRQWKLVGDWH,FDXVHGFRSLHVRIWKHIRUHJRLQJGRFXPHQWV

     WREHVHUYHGYLDHPDLODQGRYHUQLJKWPDLOXSRQ

                                   /HZLV*$GOHU(VT
                                    1HZWRQ$YHQXH
                                   :RRGEXU\1-
                                   Attorneys for Plaintiff

                                /HH03HUOPDQ(VT
                        3(5/0$1'(3(75,6&21680(5/$:
                            *UHHQWUHH5RDG6XLWH
                                &KHUU\+LOO1-
                                Attorneys for Plaintiff

          ,FHUWLI\WKDWWKHIRUHJRLQJVWDWHPHQWVPDGHE\PHDUHWUXH,DPDZDUHWKDW

     LIDQ\RIWKHIRUHJRLQJVWDWHPHQWVPDGHE\PHDUHZLOOIXOO\IDOVH,DPVXEMHFWWR

     SXQLVKPHQW

     

                                           5(('60,7+//3 
                                                                      
     'DWHG0DUFK           %\/s/ Diane A. Bettino
                                           'LDQH$%HWWLQR
                                                  
                                           &DUQHJLH&HQWHU6XLWH
                                           3ULQFHWRQ1-
                                           7HOHSKRQH
                                           )DFVLPLOH
                                           GEHWWLQR#UHHGVPLWKFRP
                                           Attorneys for Defendant, Truist Bank




                                                                                  
